             Case 20-12522-JTD   Doc 2165-2   Filed 04/30/21   Page 1 of 41




                                    EXHIBIT A

                                   Proposed Order




US-DOCS\121528260.2
RLF1 25216522v.1
              Case 20-12522-JTD             Doc 2165-2         Filed 04/30/21      Page 2 of 41




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------- x
                                                          :
In re:                                                    :   Chapter 11
                                                          :
MALLINCKRODT PLC, et al.,                                 :   Case No. 20-12522 (JTD)
                                                          :
                            1
                  Debtors.                                :   (Jointly Administered)
                                                          :
                                                          :   Re: Docket No. __
--------------------------------------------------------- x

             ORDER SUSTAINING DEBTORS’ FIRST OMNIBUS OBJECTION
                 TO UNSUBSTANTIATED CLAIMS (SUBSTANTIVE)

        Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) to the Disputed Claims set forth on Schedules 1 and 2

hereto, all as more fully set forth in the Objection; and this Court having reviewed the Objection;

and this Court having jurisdiction to consider the Objection and the relief requested therein in

accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware dated as of February 29, 2012; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that

this Court may enter a final order consistent with Article III of the United States Constitution; and

this Court having found that venue of this proceeding and the Objection in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the

Objection has been given and that no other or further notice is necessary; and upon the record




1
         A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.
2
         Capitalized terms used but not otherwise defined herein have the same meanings ascribed to such terms in
    the Objection.



US-DOCS\121528260.2
RLF1 25216522v.1
             Case 20-12522-JTD         Doc 2165-2       Filed 04/30/21      Page 3 of 41




herein; and after due deliberation thereon; and this Court having determined that there is good and

sufficient cause for the relief granted in this Order, therefore, it is hereby

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Objection is GRANTED, as set forth herein.

        2.       Any response to the Objection not otherwise withdrawn, resolved, or adjourned is

hereby overruled on its merits.

        3.       The Disputed Claims listed as “Claims to be Disallowed” on the attached Schedule

1 and all Disputed Claims on the attached Schedule 2 are disallowed and expunged in their entirety.

The Claims listed as a “Remaining Claim” on the attached Schedule 1 shall remain on the Claims

Register, subject to the Debtors’ and their estates’ further objections on any substantive or non-

substantive grounds and without prejudice or waiver of the Debtors’ and their estates’ rights to

dispute or otherwise object to the Remaining Claims on any grounds or basis.

        4.       This Order shall be deemed a separate order with respect to each of the Disputed

Claims identified on Schedule 1 and 2 hereto. Any stay of this Order pending appeal by any of

the claimants whose Disputed Claim(s) are subject to this Order shall only apply to the contested

matter which involves such claimant and shall not act to stay the applicability or finality of this

Order with respect to the other contested matters listed in the Objection or this Order.

        5.       The Debtors and Prime Clerk are authorized to take all actions necessary and

appropriate to give effect to this Order.

        6.       Prime Clerk is authorized to modify the Claims Register to comport with the relief

granted by this Order.

        7.       Nothing in this Order or the Objection is intended or shall be construed as a waiver

of any of the rights the Debtors may have to enforce rights of setoff against the claimants.


                                                   2
US-DOCS\121528260.2
RLF1 25216522v.1
              Case 20-12522-JTD        Doc 2165-2      Filed 04/30/21     Page 4 of 41




        8.       Nothing in the Objection or this Order shall be deemed or construed: (a) as an

admission as to the validity of any claim against the Debtors; (b) as a waiver of the Debtors’ rights

to dispute or otherwise object to any claim on any grounds or basis; (c) to waive or release any

right, claim, defense, or counterclaim of the Debtors, or to estop the Debtors from asserting any

right, claim, defense, or counterclaim; (d) as an approval or assumption of any agreement, contract,

or lease, pursuant to section 365 of the Bankruptcy Code; or (e) as an admission that any obligation

is entitled to administrative expense priority or any such contract or agreement is executory or

unexpired for purposes of section 365 of the Bankruptcy Code or otherwise.

        9.       The terms and conditions of this Order shall be immediately enforceable and

effective upon its entry.

        10.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                  3
US-DOCS\121528260.2
RLF1 25216522v.1
             Case 20-12522-JTD   Doc 2165-2   Filed 04/30/21      Page 5 of 41




                                    SCHEDULE 1

                       Unsubstantiated Acthar Litigation Claims




                                          4
US-DOCS\121528260.2
RLF1 25216522v.1
                                                                       Case 20-12522-JTD                           Doc 2165-2                       Filed 04/30/21                          Page 6 of 41


Name of Claimant                                                                 Claim Number        Claim Amount             Reason for Disallowance                                                Debtor                                                Claim Type
32 BJ North Health Fund                                                                         7902 $         2,851,788.18   N/A                                                                    Mallinckrodt ARD LLC                                  Remaining Claim
32BJ North Health Fund                                                                          6123 $         2,851,788.18   N/A                                                                    Mallinckrodt plc                                      Remaining Claim
A.L. a minor child (Tina Latham, parent)                                                        5204 $                  -     N/A                                                                    Mallinckrodt plc                                      Remaining Claim
Accredo Health Group, Inc. and Priority Healthcare Distribution, Inc. d/b/a
CuraScript SD Specialty                                                                         4233 $           359,391.90 N/A                                                                      Mallinckrodt ARD LLC                                  Remaining Claim
                                                                                                                             There is no substantiation of this claim against this Debtor in the
                                                                                                                            proof of claim, the Debtor's books and records, or the Acthar
Acument Global                                                                                  5894 $         2,395,450.35 litigation history.                                                      Mallinckrodt US Holdings LLC                          Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           4249 $                  -   litigation history.                                                      Infacare Pharmaceutical Corporation                   Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5867 $                  -   litigation history.                                                      INO Therapeutics LLC                                  Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5771 $                  -   litigation history.                                                      Ludlow LLC                                            Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5759 $                  -   litigation history.                                                      MAK LLC                                               Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5796 $                  -   litigation history.                                                      Mallinckrodt ARD Finance LLC                          Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5194 $                  -   litigation history.                                                      Mallinckrodt ARD Holdings Inc.                        Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5974 $                  -   litigation history.                                                      Mallinckrodt ARD Holdings Limited                     Claim To Be Disallowed
                                                                                                                             There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                              proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5851 $                  -   litigation history.                                                      Mallinckrodt ARD IP Unlimited Company                 Claim To Be Disallowed
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser
Class in Rockford Cas                                                                           5806 $                  -      N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5969 $                  -     litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC                Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5983 $                  -     litigation history.                                                    Mallinckrodt Buckingham Unlimited Company             Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5977 $                  -     litigation history.                                                    Mallinckrodt Critical Care Finance LLC                Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5813 $                  -     litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.               Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5819 $                  -     litigation history.                                                    Mallinckrodt Enterprises LLC                          Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           6001 $                  -     litigation history.                                                    Mallinckrodt Enterprises UK Limited                   Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5911 $                  -     litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5984 $                  -     litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           6005 $                  -     litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                                proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                           5830 $                  -     litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                      Case 20-12522-JTD                             Doc 2165-2                  Filed 04/30/21                          Page 7 of 41


Name of Claimant                                                                  Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                             Claim Type
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5888 $               -   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                       Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5901 $               -   litigation history.                                                    Mallinckrodt Manufacturing LLC                     Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5895 $               -   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company   Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6014 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited               Claim To Be Disallowed
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser
Class in Rockford Cas                                                                            6345 $               -    N/A                                                                   Mallinckrodt plc                                   Remaining Claim
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6008 $               -   litigation history.                                                    Mallinckrodt UK Ltd                                Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5865 $               -   litigation history.                                                    Mallinckrodt US Holdings LLC                       Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6016 $               -   litigation history.                                                    Mallinckrodt US Holdings LLC                       Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6023 $               -   litigation history.                                                    Mallinckrodt US Pool LLC                           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6017 $               -   litigation history.                                                    MCCH LLC                                           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6019 $               -   litigation history.                                                    MEH, Inc.                                          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5375 $               -   litigation history.                                                    MHP Finance LLC                                    Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5923 $               -   litigation history.                                                    MUSHI UK Holdings Limited                          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5880 $               -   litigation history.                                                    Petten Holdings Inc.                               Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            6064 $               -   litigation history.                                                    ST Shared Services LLC                             Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5944 $               -   litigation history.                                                    ST US Holdings LLC                                 Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc. as Class Representative of Indirect Purchaser                                            proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Cas                                                                            5871 $               -   litigation history.                                                    ST US Pool LLC                                     Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc., as Class Representative of Indirect Purchaser                                           proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Ca                                                                             5738 $               -   litigation history.                                                    Acthar IP Unlimited Company                        Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc., as Class Representative of Indirect Purchaser                                           proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Ca                                                                             4257 $               -   litigation history.                                                    IMC Exploration Company                            Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc., as Class Representative of Indirect Purchaser                                           proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Ca                                                                             5982 $               -   litigation history.                                                    Mallinckrodt Canada ULC                            Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc., as Class Representative of Indirect Purchaser                                           proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Ca                                                                             5370 $               -   litigation history.                                                    MNK 2011 LLC                                       Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
Acument Global Technologies Inc., as Class Representative of Indirect Purchaser                                           proof of claim, the Debtor's books and records, or the Acthar
Class in Rockford Ca                                                                             6024 $               -   litigation history.                                                    ST Operations LLC                                  Claim To Be Disallowed




                                                                                                                                 Page 2 of 33
                                    Case 20-12522-JTD                     Doc 2165-2                      Filed 04/30/21                          Page 8 of 41


Name of Claimant                        Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6075 $        2,395,450.35   litigation history.                                                    Acthar IP Unlimited Company                           Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6047 $        2,395,450.39   litigation history.                                                    IMC Exploration Company                               Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6052 $        2,395,450.35   litigation history.                                                    Infacare Pharmaceutical Corporation                   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5792 $        2,395,450.35   litigation history.                                                    INO Therapeutics LLC                                  Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6097 $        2,395,450.35   litigation history.                                                    Ludlow LLC                                            Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6027 $        2,395,450.35   litigation history.                                                    MAK LLC                                               Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5847 $        2,395,450.35   litigation history.                                                    Mallinckrodt ARD Finance LLC                          Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5820 $        2,395,450.35   litigation history.                                                    Mallinckrodt ARD Holdings Inc.                        Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5824 $        2,395,450.35   litigation history.                                                    Mallinckrodt ARD Holdings Limited                     Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6110 $        2,395,450.35   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company                 Claim To Be Disallowed
Acument Global Technologies, Inc.                      5382 $        2,395,450.35    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
Acument Global Technologies, Inc.                      5406 $        2,395,450.35    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5352 $        2,395,450.35   litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC                Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6116 $        2,395,450.35   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company             Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5868 $        2,395,450.35   litigation history.                                                    Mallinckrodt Canada ULC                               Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5852 $        2,395,450.35   litigation history.                                                    Mallinckrodt Critical Care Finance LLC                Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5854 $        2,395,450.35   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.               Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5831 $        2,395,450.35   litigation history.                                                    Mallinckrodt Enterprises UK Limited                   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5856 $        2,395,450.35   litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5937 $        2,395,450.35   litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      6138 $        2,395,450.35   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5886 $        2,395,450.35   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                      5415 $        2,395,450.35   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed




                                                                                           Page 3 of 33
                                                                     Case 20-12522-JTD                                Doc 2165-2                      Filed 04/30/21                          Page 9 of 41


Name of Claimant                                                                    Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                             Claim Type
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6427 $        2,395,450.35   litigation history.                                                    Mallinckrodt Manufacturing LLC                     Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  5873 $        2,395,450.35   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company   Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  5402 $        2,395,450.35   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited               Claim To Be Disallowed
Acument Global Technologies, Inc.                                                                  6483 $        2,395,450.35    N/A                                                                   Mallinckrodt plc                                   Remaining Claim
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6141 $        2,395,450.35   litigation history.                                                    Mallinckrodt UK Ltd                                Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  5897 $        2,395,450.35   litigation history.                                                    Mallinckrodt US Pool LLC                           Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  5374 $        2,395,450.35   litigation history.                                                    MCCH LLC                                           Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6242 $        2,395,450.35   litigation history.                                                    MEH, Inc.                                          Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6190 $        2,395,450.35   litigation history.                                                    MHP Finance LLC                                    Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  5428 $        2,395,450.35   litigation history.                                                    MNK 2011 LLC                                       Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6068 $        2,395,450.35   litigation history.                                                    MUSHI UK Holdings Limited                          Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6127 $        2,395,450.35   litigation history.                                                    Petten Holdings Inc.                               Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6080 $        2,395,450.35   litigation history.                                                    ST Operations LLC                                  Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6146 $        2,395,450.35   litigation history.                                                    ST Shared Services LLC                             Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  6039 $        2,395,450.35   litigation history.                                                    ST US Holdings LLC                                 Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Acument Global Technologies, Inc.                                                                  5451 $        2,395,450.35   litigation history.                                                    ST US Pool LLC                                     Claim To Be Disallowed
Advantage Sales & Marketing LLC                                                                    3395 $          821,985.29    N/A                                                                   Mallinckrodt ARD LLC                               Remaining Claim
Aetna Inc. on behalf of its subsidiaries and affiliates (see attached Addendum,
which is incorporate                                                                            6136    $                -      N/A                                                                    Mallinckrodt plc                                   Remaining Claim
AFSCME District Council 47 Health & Welfare Fund                                                6011    $         329,203.20    N/A                                                                    Mallinckrodt ARD LLC                               Remaining Claim
AFSCME District Council 47 Health & Welfare Fund                                               34768    $         329,203.20    N/A                                                                    Mallinckrodt ARD LLC                               Remaining Claim
AFSCME District Council 47 Health & Welfare Fund                                                4891    $         329,203.20    N/A                                                                    Mallinckrodt plc                                   Remaining Claim
AFSCME District Council 47 Health & Welfare Fund                                               35413    $         329,203.20    N/A                                                                    Mallinckrodt plc                                   Remaining Claim
AFSCME Local 590                                                                                6325    $                -      N/A                                                                    Mallinckrodt ARD LLC                               Remaining Claim
AFSCME Local 590                                                                                5420    $                -      N/A                                                                    Mallinckrodt plc                                   Remaining Claim
Alcoa Corporation                                                                               1437    $         580,718.52    N/A                                                                    Mallinckrodt ARD LLC                               Remaining Claim
Allegheny Health Network                                                                        7889    $                -      N/A                                                                    Mallinckrodt plc                                   Remaining Claim
Alticor Inc.                                                                                    2099    $          34,428.79    N/A                                                                    Mallinckrodt ARD LLC                               Remaining Claim
American Insurance                                                                              6153    $                -      N/A                                                                    Mallinckrodt ARD LLC                               Remaining Claim
American Insurance                                                                              5289    $                -      N/A                                                                    Mallinckrodt plc                                   Remaining Claim
AmeriHealth Caritas Health Plan and Keystone Family Health Plan (see attached
addendum, which is inc                                                                             6144 $                -      N/A                                                                    Mallinckrodt plc                                   Remaining Claim
Anthem, Inc. (see attached Addendum, which is incorporated herein as part of this
form)                                                                                              6780 $                -      N/A                                                                    Mallinckrodt plc                                   Remaining Claim




                                                                                                                                       Page 4 of 33
                                                                     Case 20-12522-JTD                                     Doc 2165-2                        Filed 04/30/21                        Page 10 of 41


Name of Claimant                                                                      Claim Number          Claim Amount               Reason for Disallowance                                                Debtor                                Claim Type
                                                                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                                                                       proof of claim, the Debtor's books and records, or the Acthar
AT&T Services Inc                                                                                    1707 $          11,568,506.93     litigation history.                                                    Acthar IP Unlimited Company           Claim To Be Disallowed
                                                                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Aurora Health Care Central, Inc.                                                                     6282 $                      -     litigation history.                                                    Mallinckrodt Hospital Products Inc.   Claim To Be Disallowed
                                                                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Aurora Health Care Metro, Inc.                                                                       6279 $                      -     litigation history.                                                    Mallinckrodt Hospital Products Inc.   Claim To Be Disallowed
                                                                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Aurora Health Care, Inc.                                                                             5778   $                  -       litigation history.                                                    Mallinckrodt Hospital Products Inc.   Claim To Be Disallowed
BCBS Michigan/BCN ASC Self-Funded Plans                                                              4856   $        78,035,798.13      N/A                                                                   Mallinckrodt ARD LLC                  Remaining Claim
BCBS Michigan/BCN ASC Self-Funded Plans                                                              5419   $        78,035,798.13      N/A                                                                   Mallinckrodt ARD LLC                  Remaining Claim
BCBS Michigan/BCN ASC Self-Funded Plans                                                              4796   $        78,035,798.13      N/A                                                                   Mallinckrodt plc                      Remaining Claim
BCBSM, Inc, d/b/a Blue Cross and Blue Shield of Minnesota (see attached
Addendum, incorporated herei                                                                         7888   $                    -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Berger, Mary                                                                                         4897   $                    -     N/A                                                                    Mallinckrodt ARD LLC                  Remaining Claim
Berger, Mary                                                                                         4913   $                    -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Big Lots Stores, Inc.                                                                                6295   $              34,231.27   N/A                                                                    Mallinckrodt ARD LLC                  Remaining Claim
Blue Cross & Blue Shield of Mississippi, a Mutual Insurance Company (see the
attached addendum, whi                                                                               6180 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross & Blue Shield of Rhode Island (see the attached addendum, which is
incorporated herein as                                                                               6041 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield Association (see attached addendum, which is
incorporated herein as part                                                                          6143 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of Alabama (see attached Addendum, which is
incorporated herein as part o                                                                        6147 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of Florida, Inc. (see the attached addendum, which is
incorporated herein                                                                                  6046 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of Kansas City (see attached Addendum, which is
incorporated herein as pa                                                                            6803 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of Massachusetts, Inc. and Blue Cross and Blue Shield of
Massachusetts HM                                                                                     6158 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of Nebraska, Inc. (see attached addendum, which is
incorporated herein as                                                                               5853 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of North Carolina (see the attached addendum, which is
incorporated herei                                                                                   5874 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of South Carolina (see attached Addendum, which is
incorporated herein as                                                                               6813 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross and Blue Shield of Vermont (see attached addendum, which is
incorporated herein as part o                                                                        5878 $                    -   N/A                                                                        Mallinckrodt plc                      Remaining Claim
Blue Cross Blue Shield of Alabama (BCBSAL)                                                           5863 $          39,419,935.30 N/A                                                                        Mallinckrodt ARD LLC                  Remaining Claim
Blue Cross Blue Shield of Alabama (BCBSAL)                                                           5239 $          39,419,935.30 N/A                                                                        Mallinckrodt plc                      Remaining Claim
Blue Cross Blue Shield of Michigan, incl. Blue Care Network of Michigan (wholly-
owned subsidiary)                                                                                    5291 $          97,081,760.37 N/A                                                                        Mallinckrodt ARD LLC                  Remaining Claim
Blue Cross Blue Shield of Michigan, incl. Blue Care Network of Michigan (wholly-
owned subsidiary)                                                                                    4624 $          97,081,760.37 N/A                                                                        Mallinckrodt plc                      Remaining Claim
Blue Cross Blue Shield of North Dakota (see the attached addendum, which is
incorporated herein as p                                                                             6264 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross Blue Shield of North Dakota (see the attached addendum, which is
incorporated herein as p                                                                             6788 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Blue Cross of Idaho Health Service, Inc. (see attached addendum, which is
incorporated herein as par                                                                           5836 $                      -     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Bluecross Blueshield of Tennessee, Inc. (see attached addendum, which is
incorporated herein as part                                                                       6828      $                  -       N/A                                                                    Mallinckrodt plc                      Remaining Claim
Board of Education of Washington County                                                           6056      $         7,556,331.60     N/A                                                                    Mallinckrodt ARD LLC                  Remaining Claim
Board of Education of Washington County                                                          35463      $         7,556,331.60     N/A                                                                    Mallinckrodt ARD LLC                  Remaining Claim
Board of Education of Washington County                                                           4716      $         7,556,331.60     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Board of Education of Washington County                                                          11264      $         7,556,331.60     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Board of Education of Washington County                                                          35445      $         7,556,331.60     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Building Service 32BJ Health Fund                                                                 5740      $        11,424,118.14     N/A                                                                    Mallinckrodt ARD LLC                  Remaining Claim
Building Service 32BJ Health Fund                                                                 5815      $        11,424,118.14     N/A                                                                    Mallinckrodt plc                      Remaining Claim
Calbow, Rosalie                                                                                   6262      $                  -       N/A                                                                    Mallinckrodt ARD LLC                  Remaining Claim
Calbow, Rosalie                                                                                   7901      $                  -       N/A                                                                    Mallinckrodt plc                      Remaining Claim




                                                                                                                                              Page 5 of 33
                                                                 Case 20-12522-JTD                                   Doc 2165-2                      Filed 04/30/21                        Page 11 of 41


Name of Claimant                                                                  Claim Number        Claim Amount             Reason for Disallowance                                                Debtor                                      Claim Type
California Physicians’ Service d/b/a Blue Shield of California (see attached
addendum, which is inco                                                                        5904   $                  -     N/A                                                                    Mallinckrodt plc                            Remaining Claim
Capital BlueCross (see attached addendum, which is incorporated herein as part of
this form)                                                                                     7898   $                  -     N/A                                                                    Mallinckrodt plc                            Remaining Claim
CareFirst of Maryland, Inc. (see the attached addendum, which is incorporated
herein as part of this                                                                         6269   $                  -     N/A                                                                    Mallinckrodt plc                            Remaining Claim
CareSource Management Group Co. (see the attached addendum, which is
incorporated herein as part of                                                                 5909   $                  -     N/A                                                                    Mallinckrodt plc                            Remaining Claim
Caterpillar Inc.                                                                               3410   $           379,757.16   N/A                                                                    Mallinckrodt ARD LLC                        Remaining Claim
Centene Corporation                                                                            5990   $       516,136,168.95   N/A                                                                    Mallinckrodt ARD LLC                        Remaining Claim
Centene Corporation                                                                            5941   $       115,967,239.30   N/A                                                                    Mallinckrodt plc                            Remaining Claim
Cigna Holding Company (see attached Addendum, which is incorporated herein as
part of this form)                                                                             6201   $                  -      N/A                                                                   Mallinckrodt plc                            Remaining Claim
City of Marietta, Georgia                                                                      5953   $                  -      N/A                                                                   Mallinckrodt ARD LLC                        Remaining Claim
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Il                                                                          4375 $            1,323,604.26   litigation history.                                                    Acthar IP Unlimited Company                 Claim To Be Disallowed
City of Rockford, IL                                                                          6822 $            1,323,604.26    N/A                                                                   Mallinckrodt plc                            Remaining Claim
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4373 $            1,323,604.26   litigation history.                                                    Infacare Pharmaceutical Corporation         Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4500 $            1,323,604.26   litigation history.                                                    INO Therapeutics LLC                        Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4380 $            1,323,604.26   litigation history.                                                    Ludlow LLC                                  Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4490 $            1,323,604.26   litigation history.                                                    MAK LLC                                     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4486 $            1,323,604.26   litigation history.                                                    Mallinckrodt ARD Holdings Inc.              Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4984 $            1,323,604.26   litigation history.                                                    Mallinckrodt ARD Holdings Inc.              Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4376 $            1,323,604.26   litigation history.                                                    Mallinckrodt ARD Holdings Limited           Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4471 $            1,323,604.26   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company       Claim To Be Disallowed
City of Rockford, Illinois                                                                    4382 $            1,323,604.26    N/A                                                                   Mallinckrodt ARD LLC                        Remaining Claim
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4476 $            1,323,604.26   litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC      Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4440 $            1,323,604.26   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company   Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4798 $            1,323,604.26   litigation history.                                                    Mallinckrodt Canada ULC                     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4383 $            1,323,604.26   litigation history.                                                    Mallinckrodt Critical Care Finance LLC      Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4176 $            1,323,604.26   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4384 $            1,323,604.26   litigation history.                                                    Mallinckrodt Enterprises LLC                Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                    4377 $            1,323,604.26   litigation history.                                                    Mallinckrodt Enterprises UK Limited         Claim To Be Disallowed




                                                                                                                                      Page 6 of 33
                             Case 20-12522-JTD                      Doc 2165-2                      Filed 04/30/21                        Page 12 of 41


Name of Claimant                  Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                                Claim Type
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4479 $        1,323,604.26   litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4981 $        1,323,604.25   litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4410 $        1,323,604.25   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4477 $        1,323,604.26   litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4464 $        1,323,604.26   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4461 $        1,323,604.26   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4462 $        1,323,604.26   litigation history.                                                    Mallinckrodt Manufacturing LLC                        Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4236 $        1,323,604.26   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company      Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4549 $        1,323,604.26   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
City of Rockford, Illinois                       6439 $    3,863,129,116.14    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4521 $        1,323,604.26   litigation history.                                                    Mallinckrodt UK Ltd                                   Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       6357 $        1,323,604.26   litigation history.                                                    Mallinckrodt US Holdings LLC                          Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       6395 $        1,323,604.26   litigation history.                                                    Mallinckrodt US Pool LLC                              Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       6827 $        1,323,604.26   litigation history.                                                    MCCH LLC                                              Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       6451 $        1,323,604.26   litigation history.                                                    MEH, Inc.                                             Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4420 $        1,323,604.26   litigation history.                                                    MHP Finance LLC                                       Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4478 $        1,323,604.26   litigation history.                                                    MNK 2011 LLC                                          Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4424 $        1,323,604.26   litigation history.                                                    MUSHI UK Holdings Limited                             Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4460 $        1,323,604.26   litigation history.                                                    Petten Holdings Inc.                                  Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4411 $        1,323,604.26   litigation history.                                                    ST Operations LLC                                     Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4406 $        1,323,604.26   litigation history.                                                    ST Shared Services LLC                                Claim To Be Disallowed
                                                                               There is no substantiation of this claim against this Debtor in the
                                                                              proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                       4465 $        1,323,604.26   litigation history.                                                    ST US Holdings LLC                                    Claim To Be Disallowed




                                                                                     Page 7 of 33
                                                                         Case 20-12522-JTD                                Doc 2165-2                      Filed 04/30/21                       Page 13 of 41


Name of Claimant                                                                        Claim Number       Claim Amount           Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
City of Rockford, Illinois                                                                             4412 $        1,323,604.26 litigation history.                                                    ST US Pool LLC                                        Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as a class representative of the Direct purchaser Class of                                             proof of claim, the Debtor's books and records, or the Acthar
Acthar purchas                                                                                         4386 $    3,863,129,116.14 litigation history.                                                    IMC Exploration Company                               Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4506 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt ARD IP Unlimited Company                 Claim To Be Disallowed
City of Rockford, Illinois as class representative of the Direct Purchaser Class of
Acthar of purcha                                                                                       4508 $    3,863,129,116.14 N/A                                                                    Mallinckrodt ARD LLC                                  Remaining Claim
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4497 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC                Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4491 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Canada ULC                               Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4494 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Critical Care Finance LLC                Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4488 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Enterprises LLC                          Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4485 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4964 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4480 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4600 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4472 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4482 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company      Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4483 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4641 $    3,863,129,116.14 litigation history.                                                    Mallinckrodt US Pool LLC                              Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4866 $    3,863,129,116.14 litigation history.                                                    MEH, Inc.                                             Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4470 $    3,863,129,116.14 litigation history.                                                    MHP Finance LLC                                       Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4387 $    3,863,129,116.14 litigation history.                                                    MNK 2011 LLC                                          Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       5304 $    3,863,129,116.14 litigation history.                                                    MUSHI UK Holdings Limited                             Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4468 $    3,863,129,116.14 litigation history.                                                    ST Operations LLC                                     Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                               proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                       4475 $    3,863,129,116.14 litigation history.                                                    ST Shared Services LLC                                Claim To Be Disallowed




                                                                                                                                           Page 8 of 33
                                                                         Case 20-12522-JTD                                 Doc 2165-2                      Filed 04/30/21                        Page 14 of 41


Name of Claimant                                                                      Claim Number          Claim Amount             Reason for Disallowance                                                Debtor                                      Claim Type
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                     4469 $       3,863,129,116.14   litigation history.                                                    ST US Holdings LLC                          Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar of purcha                                                                                     4467 $       3,863,129,116.14   litigation history.                                                    ST US Pool LLC                              Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4389 $       3,863,129,116.14   litigation history.                                                    Acthar IP Unlimited Company                 Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     6433 $       3,863,129,116.14   litigation history.                                                    Infacare Pharmaceutical Corporation         Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4220 $       3,863,129,116.14   litigation history.                                                    INO Therapeutics LLC                        Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the DIrect Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4396 $       3,863,129,116.14   litigation history.                                                    Ludlow LLC                                  Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4391 $       3,863,129,116.14   litigation history.                                                    MAK LLC                                     Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4393 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt ARD Finance LLC                Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4174 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt ARD Holdings Inc.              Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4388 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt ARD Holdings Limited           Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4390 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company   Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4394 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.     Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4243 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt Enterprises UK Limited         Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4399 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4395 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt Manufacturing LLC              Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     5367 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt UK Ltd                         Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     5368 $       3,863,129,116.14   litigation history.                                                    Mallinckrodt US Holdings LLC                Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
City of Rockford, Illinois as class representative of the Direct Purchaser Class of                                                  proof of claim, the Debtor's books and records, or the Acthar
Acthar purchaser                                                                                     4398 $       3,863,129,116.14   litigation history.                                                    MCCH LLC                                    Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
                                                                                                                                     proof of claim, the Debtor's books and records, or the Acthar
City of Rockford,Illinois                                                                            4379 $           1,323,604.26   litigation history.                                                    IMC Exploration Company                     Claim To Be Disallowed
                                                                                                                                      There is no substantiation of this claim against this Debtor in the
                                                                                                                                     proof of claim, the Debtor's books and records, or the Acthar
CL minor child Shannon Proctor                                                                       6118   $                  -     litigation history.                                                    Acthar IP Unlimited Company                 Claim To Be Disallowed
Clark, Andrew Scott                                                                                   237   $         2,500,000.00    N/A                                                                   Mallinckrodt plc                            Remaining Claim
Class of purchasers of H.P. Acthar                                                                   6300   $                  -      N/A                                                                   Mallinckrodt ARD LLC                        Remaining Claim
Cleveland Bakers and Teamsters Health and Welfare Fund                                               6119   $         3,651,262.74    N/A                                                                   Mallinckrodt ARD LLC                        Remaining Claim
Cleveland Bakers and Teamsters Health and Welfare Fund                                               5892   $         3,651,262.74    N/A                                                                   Mallinckrodt plc                            Remaining Claim
Clients of Faulkner, Hoffman & Phillips, LLC                                                         4816   $                  -      N/A                                                                   Mallinckrodt ARD LLC                        Remaining Claim




                                                                                                                                            Page 9 of 33
                                               Case 20-12522-JTD                    Doc 2165-2                        Filed 04/30/21                        Page 15 of 41


Name of Claimant                                    Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                   Claim Type
Clients of Faulkner, Hoffman & Phillips, LLC                    5499    $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Combs, Jennifer                                                 5256    $                 -      N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim
Combs, Jennifer                                                 5255    $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Community Health Options                                        1424    $          988,133.76    N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim
Confidential Acthar Patient_00031                               6458    $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_00134                              42101    $            2,649.21    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_00483                               1472    $            5,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_00588                               6461    $            8,200.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_01160                                  1987 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_01376                                  8434 $        1,000,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_01646                                  2958 $          500,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_02146                              42072 $                    -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_02296                               1757 $           1,300,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_02917                               6228 $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_02969                                  2462 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_03747                                  6410 $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_03798                                  6021 $           10,000.00   litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC   Claim To Be Disallowed
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_04275                                  1852 $            5,115.63   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_04348                                  6494 $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_04443                                  2045 $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_05765                                  3127 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_05775                                  6358 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_06784                                  6890 $      150,000,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_07082                                  4793 $        2,000,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_07082                                  4666 $        2,000,000.00    N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_07485                              48074    $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_07598                              47357    $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_08815                               1476    $        1,000,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_10024                               5968    $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_12017                               6444    $                 -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_12142                                  5293 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_12596                                  6466 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_12996                                  1509 $        2,145,857.56    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_12996                                  1510 $        2,145,857.56    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_13029                                  6436 $                 -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_13261                                  6383 $           30,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_14119                                  4140 $        2,000,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed




                                                                                                      Page 10 of 33
                                    Case 20-12522-JTD                         Doc 2165-2                        Filed 04/30/21                        Page 16 of 41


Name of Claimant                         Claim Number          Claim Amount               Reason for Disallowance                                                Debtor                                   Claim Type
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_14215                       1989   $                    -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_14232                       3658   $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_14278                       5449   $                 500.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_15274                       3350   $               3,025.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_15336                       6366   $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_15538                       2066   $                 -        litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC   Claim To Be Disallowed
Confidential Acthar Patient_15734                       6384   $            1,526.02       N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_16533                       2047   $                 -         N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_16848                       6145   $          100,000.00       N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_17151                   39322 $                         -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_17937                       6408 $                      -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_18151                       2426 $                      -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_18864                       5506 $                 1,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_19371                    5992      $              75,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_19371                    6197      $              75,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_19492                    6944      $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_19560                   28577      $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_21380                   37825      $               2,989.13    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_21949                    1984      $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_22061                    2447      $              85,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_22358                    6356      $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_22800                    2992      $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_23447                   39613      $                    -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_23699                       5538   $                    -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_24754                       6368   $               1,500.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_25850                       6476   $               1,846.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_26898                       3262   $              30,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_27332                       1924 $                 5,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_27569                       3911 $                      -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_27970                       6364 $                      -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_28482                       5912 $                80,000.00    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6529 $            150,000.00      litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       5924 $            150,000.00      litigation history.                                                    Ludlow LLC                               Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       5948 $            150,000.00      litigation history.                                                    Ludlow LLC                               Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       5933 $            150,000.00      litigation history.                                                    Mallinckrodt ARD Finance LLC             Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6526 $            150,000.00      litigation history.                                                    Mallinckrodt ARD Holdings Limited        Claim To Be Disallowed
Confidential Acthar Patient_28720                       6531 $            150,000.00       N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim




                                                                                                Page 11 of 33
                                    Case 20-12522-JTD                      Doc 2165-2                        Filed 04/30/21                        Page 17 of 41


Name of Claimant                         Claim Number       Claim Amount               Reason for Disallowance                                                Debtor                                   Claim Type
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6530 $         150,000.00      litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC   Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6450 $         150,000.00      litigation history.                                                    Mallinckrodt Enterprises LLC             Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       5678 $         150,000.00      litigation history.                                                    Mallinckrodt Equinox Finance LLC         Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6478 $         150,000.00      litigation history.                                                    Mallinckrodt Pharmaceuticals Limited     Claim To Be Disallowed
Confidential Acthar Patient_28720                       6373 $         150,000.00       N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6250 $         150,000.00      litigation history.                                                    MCCH LLC                                 Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6482 $         150,000.00      litigation history.                                                    Sucampo Holdings Inc.                    Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_28720                       6224 $         150,000.00      litigation history.                                                    Sucampo Pharma Americas LLC              Claim To Be Disallowed
Confidential Acthar Patient_29411                       5400 $           4,000.00       N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_29983                   34756 $                 1,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_30101                    1948 $                      -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_30603                    2950 $                      -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_31113                       2888 $                   -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_31275                       1462 $                   -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_31892                       6343 $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_32417                       6148 $              2,800.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_32665                       1818 $                   -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_33697                    1886    $                   -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_34325                    5268    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_34336                   17154    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_35301                    1515    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_35648                       6236 $                   -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_35862                   28566 $                      -     litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_36501                    3506 $                      -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_37401                    2141    $             25,000.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
Confidential Acthar Patient_37540                   39500    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_38125                   18108    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_38453                    8415    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
Confidential Acthar Patient_38602                   39276    $                   -      N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                        There is no substantiation of this claim against this Debtor in the
                                                                                       proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_38717                       6259 $              3,500.00   litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed




                                                                                             Page 12 of 33
                                    Case 20-12522-JTD                         Doc 2165-2                        Filed 04/30/21                        Page 18 of 41


Name of Claimant                         Claim Number          Claim Amount               Reason for Disallowance                                                Debtor                                 Claim Type
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_38847                    5054      $                    -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_39397                    2048      $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_39563                    6371      $              25,000.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_42285                    1999      $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_42428                   48073      $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_42763                       6382   $                    -     litigation history.                                                    Mallinckrodt Pharmaceuticals Limited   Claim To Be Disallowed
Confidential Acthar Patient_45617                       5919   $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_47243                       2316   $              10,500.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_47939                       5445   $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_48222                       2905   $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_48233                       6139 $                      -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_48233                   24629 $                         -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_49629                   42110 $                         -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_50063                   11253 $                    7,200.00   litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_50063                    6342 $                    7,200.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_50196                       6480 $                      -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_50627                       3368 $                      -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_51682                    5432      $                    -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_52089                    5958      $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_54679                    1944      $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_55243                   48078      $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_55689                    3384      $                    -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_55805                    2002      $               1,325.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_56565                   39257      $                 155.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_56883                    1979      $              10,000.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_57182                       2825 $                    -       litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_57477                       2043 $       1,300,000,000.00      N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_57633                       6276 $                      -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_59004                       6362   $                    -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_59298                       1761   $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_59650                       6432   $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_59908                       6385   $                    -      N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_60115                       8411   $               4,800.00    N/A                                                                   Mallinckrodt plc                       Remaining Claim
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_60760                       1947 $                      -     litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
                                                                                           There is no substantiation of this claim against this Debtor in the
                                                                                          proof of claim, the Debtor's books and records, or the Acthar
Confidential Acthar Patient_61355                   18638      $                 -        litigation history.                                                    Acthar IP Unlimited Company            Claim To Be Disallowed
Confidential Acthar Patient_62007                    3520      $                 -         N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_64054                    6492      $                 -         N/A                                                                   Mallinckrodt plc                       Remaining Claim
Confidential Acthar Patient_65394                    6418      $          800,000.00       N/A                                                                   Mallinckrodt plc                       Remaining Claim
CoreLogic, Inc.                                      1743      $          137,156.21       N/A                                                                   Mallinckrodt ARD LLC                   Remaining Claim




                                                                                                Page 13 of 33
                                                                   Case 20-12522-JTD                                 Doc 2165-2                        Filed 04/30/21                       Page 19 of 41


Name of Claimant                                                                    Claim Number        Claim Amount             Reason for Disallowance                                              Debtor                           Claim Type
Council Rock School District                                                                     6128    $        1,169,050.32   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Council Rock School District                                                                     6117    $        1,169,050.32   N/A                                                                  Mallinckrodt plc                 Remaining Claim
County of Dakota, Nebraska                                                                       5315    $        1,827,231.45   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
County of Dakota, Nebraska                                                                       5898    $        1,827,231.45   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Covenant Health Services Health and Welfare Plan                                                 6187    $           32,258.52   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
CSX Transportation, Inc.                                                                         1428    $          296,464.33   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Cyndy Flory, on behalf of a class of other similarly situated purchasers of Acthar               6140    $                 -     N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Cyndy Flory, on behalf of a class of other similarly situated purchasers of Acthar               6257    $                 -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
Division 1181 A.T.U. - New York Welfare Fund                                                     6120    $          171,159.99   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Division 1181 A.T.U. - New York Welfare Fund                                                   35423     $          171,159.99   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Division 1181 A.T.U. - New York Welfare Fund                                                     6091    $          171,159.99   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Division 1181 A.T.U. - New York Welfare Fund                                                   25274     $          171,159.99   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Downingtown School District                                                                      6286    $           85,109.97   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Downingtown School District                                                                    34587     $          255,385.32   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Downingtown School District                                                                      5889    $           85,109.97   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Downingtown School District                                                                    35438     $          255,385.32   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Duncan, Kala                                                                                     6329    $                 -     N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Duncan, Kala                                                                                     6206    $                 -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
Dustin's BBQ                                                                                     4785    $           93,394.08   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Dustin's BBQ                                                                                     5274    $           93,394.08   N/A                                                                  Mallinckrodt plc                 Remaining Claim
EmblemHealth, Inc. (see the attached addendum, which is incorporated herein as
part of this form)                                                                               6199   $                  -   N/A                                                                    Mallinckrodt plc                 Remaining Claim
Euromarket Designs, Inc. d/b/a Crate & Barrel and CB2                                            1747   $           124,617.64 N/A                                                                    Mallinckrodt ARD LLC             Remaining Claim
Evernorth Health Inc., Express Scripts, Inc., CuraScript, Inc. d/b/a/ CuraScript SP
Specialty Pharma                                                                                 4197   $                   -    N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Evernorth Health Inc., Express Scripts, Inc., CuraScript, Inc. d/b/a/ CuraScript SP
Specialty Pharma                                                                                 4510   $                  -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
Excellus Health Plan, Inc.                                                                       3415   $        14,642,827.45   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
FELRA and UFCW Health & Welfare Fund                                                             4690   $           131,252.76   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
FELRA and UFCW Health & Welfare Fund                                                           35475    $           131,252.76   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
FELRA and UFCW Health & Welfare Fund                                                             6430   $           131,252.76   N/A                                                                  Mallinckrodt plc                 Remaining Claim
FELRA and UFCW Health & Welfare Fund                                                           35360    $           131,252.76   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Flory, Cyndy                                                                                     5000   $                  -     N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Flory, Cyndy                                                                                     5991   $                  -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
Garcia, Nelly                                                                                    5305   $                  -     N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Garcia, Nelly                                                                                    6247   $                  -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
General Dynamics Corporation                                                                     1774   $         1,191,942.45   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
General Electric Company                                                                         3453   $         6,255,239.40   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
General Mills, Inc.                                                                              1433   $           339,512.90   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
General Motors Company                                                                           6044   $         3,245,262.04   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Government Employees Health Association, Inc. (see attached addendum, which is
incorporated herein a                                                                            5883   $                   -   N/A                                                                   Mallinckrodt plc                 Remaining Claim
Great Valley School District                                                                     5422   $                   -   N/A                                                                   Mallinckrodt ARD LLC             Remaining Claim
Great Valley School District                                                                     5809   $                   -   N/A                                                                   Mallinckrodt plc                 Remaining Claim
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
H.D. Smith Holdings LLC                                                                         4627 $                     -   litigation history.                                                    Mallinckrodt ARD Holdings Inc.   Claim To Be Disallowed
Harlem Consolidated School District 122, Illinois                                               4896 $              492,795.09 N/A                                                                    Mallinckrodt ARD LLC             Remaining Claim
Harlem Consolidated School District 122, Illinois                                               5258 $              492,795.09 N/A                                                                    Mallinckrodt plc                 Remaining Claim
Harvard Pilgrim Health Care, Inc.(see the attached addendum, which is
incorporated herein as part of                                                                  5922    $                  -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
Haverford School District                                                                       6062    $                  -     N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Haverford School District                                                                       5253    $                  -     N/A                                                                  Mallinckrodt plc                 Remaining Claim
Haviland Hughes                                                                                 5265    $        14,142,472.30   N/A                                                                  Mallinckrodt ARD LLC             Remaining Claim
Haviland Hughes                                                                                 6204    $        14,142,472.30   N/A                                                                  Mallinckrodt plc                 Remaining Claim
Hawaii Medical Service Association (see the attached addendum, which is
incorporated herein as part                                                                     6218 $                      -    N/A                                                                  Mallinckrodt plc                 Remaining Claim
Health Care Service Corp. (see attached Addendum, which is incorporated herein
as part of this form)                                                                           6868 $                      -    N/A                                                                  Mallinckrodt plc                 Remaining Claim
Health Care Service Corp. (see attached Addendum, which is incorporated herein
as part of this form)                                                                           7892 $                     -   N/A                                                                    Mallinckrodt plc                 Remaining Claim
Healthfirst, Inc.                                                                               2083 $          120,692,221.45 N/A                                                                    Mallinckrodt ARD LLC             Remaining Claim
HealthNow New York Inc. (see the attached addendum, which is incorporated
herein as part of this fo                                                                       5926 $                      -    N/A                                                                  Mallinckrodt plc                 Remaining Claim




                                                                                                                                       Page 14 of 33
                                                                Case 20-12522-JTD                                 Doc 2165-2                     Filed 04/30/21                        Page 20 of 41


Name of Claimant                                                                 Claim Number      Claim Amount            Reason for Disallowance                                                Debtor                                      Claim Type
HealthPartners, Inc. (see the attached addendum, which is incorporated herein as
part of this form)                                                                            5832 $                -       N/A                                                                   Mallinckrodt plc                            Remaining Claim
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Welfare Fund                                                             4145 $          1,830,396.36   litigation history.                                                    Infacare Pharmaceutical Corporation         Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness                                                                 4202 $          1,830,396.36   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company       Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4148 $          1,830,396.36   litigation history.                                                    IMC Exploration Company                     Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            6164 $          1,830,396.36   litigation history.                                                    Infacare Pharmaceutical Corporation         Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4206 $          1,830,396.36   litigation history.                                                    INO Therapeutics LLC                        Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4127 $          1,830,396.36   litigation history.                                                    MAK LLC                                     Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4134 $          1,830,396.36   litigation history.                                                    Mallinckrodt ARD Finance LLC                Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4136 $          1,830,396.36   litigation history.                                                    Mallinckrodt ARD Holdings Inc.              Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4147 $          1,830,396.36   litigation history.                                                    Mallinckrodt ARD Holdings Limited           Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            6479 $          1,830,396.36   litigation history.                                                    Mallinckrodt ARD Holdings Limited           Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            6274 $          1,830,396.36   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company       Claim To Be Disallowed
Heartland Health & Wellness Fund                                                            4152 $          1,830,396.36    N/A                                                                   Mallinckrodt ARD LLC                        Remaining Claim
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4242 $          1,830,396.36   litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC      Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4154 $          1,830,396.36   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company   Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4130 $          1,830,396.36   litigation history.                                                    Mallinckrodt Canada ULC                     Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4158 $          1,830,396.36   litigation history.                                                    Mallinckrodt Critical Care Finance LLC      Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4804 $          1,830,396.36   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.     Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4160 $          1,830,396.36   litigation history.                                                    Mallinckrodt Enterprises LLC                Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            6469 $          1,830,396.36   litigation history.                                                    Mallinckrodt Enterprises LLC                Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4338 $          1,830,396.36   litigation history.                                                    Mallinckrodt Enterprises UK Limited         Claim To Be Disallowed
                                                                                                                            There is no substantiation of this claim against this Debtor in the
                                                                                                                           proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                            4161 $          1,830,396.36   litigation history.                                                    Mallinckrodt Equinox Finance LLC            Claim To Be Disallowed




                                                                                                                                 Page 15 of 33
                                   Case 20-12522-JTD                      Doc 2165-2                      Filed 04/30/21                        Page 21 of 41


Name of Claimant                        Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4155 $        1,830,396.36   litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4156 $        1,830,396.36   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       6267 $        1,830,396.36   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4297 $        1,830,396.36   litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4553 $        1,830,396.36   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4364 $        1,830,396.36   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4365 $        1,830,396.36   litigation history.                                                    Mallinckrodt Manufacturing LLC                        Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4356 $        1,830,396.36   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company      Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                    4397 $           1,830,396.36   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
Heartland Health & Wellness Fund                    5409 $           1,830,396.36    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
Heartland Health & Wellness Fund                   34779 $           1,830,396.36    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4235 $        1,830,396.36   litigation history.                                                    Mallinckrodt UK Ltd                                   Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4527 $        1,830,396.36   litigation history.                                                    Mallinckrodt US Holdings LLC                          Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4493 $        1,830,396.36   litigation history.                                                    Mallinckrodt US Pool LLC                              Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4535 $        1,830,396.36   litigation history.                                                    MCCH LLC                                              Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       5027 $        1,830,396.36   litigation history.                                                    MEH, Inc.                                             Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4589 $        1,830,396.36   litigation history.                                                    MHP Finance LLC                                       Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4408 $        1,830,396.36   litigation history.                                                    MNK 2011 LLC                                          Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4239 $        1,830,396.36   litigation history.                                                    MUSHI UK Holdings Limited                             Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4167 $        1,830,396.36   litigation history.                                                    Petten Holdings Inc.                                  Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4166 $        1,830,396.36   litigation history.                                                    ST Operations LLC                                     Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4566 $        1,830,396.36   litigation history.                                                    ST Shared Services LLC                                Claim To Be Disallowed
                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                    proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                       4240 $        1,830,396.36   litigation history.                                                    ST US Holdings LLC                                    Claim To Be Disallowed




                                                                                          Page 16 of 33
                                                                   Case 20-12522-JTD                                  Doc 2165-2                      Filed 04/30/21                      Page 22 of 41


Name of Claimant                                                                    Claim Number       Claim Amount           Reason for Disallowance                                                Debtor                                      Claim Type
                                                                                                                               There is no substantiation of this claim against this Debtor in the
                                                                                                                              proof of claim, the Debtor's books and records, or the Acthar
Heartland Health & Wellness Fund                                                                   4164 $        1,830,396.36 litigation history.                                                    ST US Pool LLC                              Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
                                                                                                                              proof of claim, the Debtor's books and records, or the Acthar
Heartland Health and Wellness Fund                                                                 4081 $        1,830,396.36 litigation history.                                                    Acthar IP Unlimited Company                 Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
                                                                                                                              proof of claim, the Debtor's books and records, or the Acthar
Heartland Health and Wellness Fund                                                                 4121 $        1,830,396.36 litigation history.                                                    Ludlow LLC                                  Claim To Be Disallowed
Highmark Inc., Highmark BCBSD Inc., and Highmark West Virginia Inc. (see attached
Addendum, incorpor                                                                                 6192 $                 -     N/A                                                                  Mallinckrodt plc                            Remaining Claim
Horizon Healthcare Services, Inc. d/b/a Horizon Blue Cross Blue Shield of New
Jersey (see attached A                                                                             6208 $                -    N/A                                                                    Mallinckrodt plc                            Remaining Claim
Howmet Aerospace, Inc.                                                                             1749 $         473,572.07 N/A                                                                     Mallinckrodt ARD LLC                        Remaining Claim
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3344 $                -   litigation history.                                                     Acthar IP Unlimited Company                 Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3406 $                -   litigation history.                                                     IMC Exploration Company                     Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3362 $                -   litigation history.                                                     Infacare Pharmaceutical Corporation         Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3411 $                -   litigation history.                                                     INO Therapeutics LLC                        Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3403 $                -   litigation history.                                                     Ludlow LLC                                  Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3394 $                -   litigation history.                                                     MAK LLC                                     Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3393 $                -   litigation history.                                                     Mallinckrodt APAP LLC                       Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3438 $                -   litigation history.                                                     Mallinckrodt ARD Finance LLC                Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3417 $                -   litigation history.                                                     Mallinckrodt ARD Holdings Inc.              Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3386 $                -   litigation history.                                                     Mallinckrodt ARD Holdings Limited           Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3420 $                -   litigation history.                                                     Mallinckrodt ARD IP Unlimited Company       Claim To Be Disallowed
HUMANA, INC.                                                                                       3396 $                -    N/A                                                                    Mallinckrodt ARD LLC                        Remaining Claim
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3221 $                -   litigation history.                                                     Mallinckrodt Brand Pharmaceuticals LLC      Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3379 $                -   litigation history.                                                     Mallinckrodt Buckingham Unlimited Company   Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3219 $                -   litigation history.                                                     Mallinckrodt Canada ULC                     Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3423 $                -   litigation history.                                                     Mallinckrodt CB LLC                         Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                       3225 $                -   litigation history.                                                     Mallinckrodt Critical Care Finance LLC      Claim To Be Disallowed




                                                                                                                                      Page 17 of 33
                   Case 20-12522-JTD                      Doc 2165-2                  Filed 04/30/21                        Page 23 of 41


Name of Claimant        Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                                Claim Type
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           3220 $               -   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.               Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           3226 $               -   litigation history.                                                    Mallinckrodt Enterprises LLC                          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           3223 $               -   litigation history.                                                    Mallinckrodt Enterprises UK Limited                   Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           3433 $               -   litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4175 $               -   litigation history.                                                    Mallinckrodt Group S.a.r.l.                           Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4208 $               -   litigation history.                                                    Mallinckrodt Holdings GmbH                            Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4227 $               -   litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4245 $               -   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4201 $               -   litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4772 $               -   litigation history.                                                    Mallinckrodt International Holdings S.a.r.l.          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4295 $               -   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4299 $               -   litigation history.                                                    Mallinckrodt LLC                                      Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4196 $               -   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4234 $               -   litigation history.                                                    Mallinckrodt Manufacturing LLC                        Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4203 $               -   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company      Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4217 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4366 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
Humana, Inc.                           5099 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
HUMANA, INC.                           3133 $               -    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4501 $               -   litigation history.                                                    Mallinckrodt Quincy S.a.r.l.                          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
Humana, Inc.                           4381 $               -   litigation history.                                                    Mallinckrodt UK Finance LLP                           Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4512 $               -   litigation history.                                                    Mallinckrodt UK Ltd                                   Claim To Be Disallowed




                                                                      Page 18 of 33
                   Case 20-12522-JTD                      Doc 2165-2                  Filed 04/30/21                        Page 24 of 41


Name of Claimant        Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                                 Claim Type
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4321 $               -   litigation history.                                                    Mallinckrodt US Holdings LLC                           Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4286 $               -   litigation history.                                                    Mallinckrodt US Pool LLC                               Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
Humana, Inc.                           4548 $               -   litigation history.                                                    Mallinckrodt Veterinary, Inc.                          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4253 $               -   litigation history.                                                    Mallinckrodt Windsor Ireland Finance Unlimited Company Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4218 $               -   litigation history.                                                    Mallinckrodt Windsor S.a.r.l.                          Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4583 $               -   litigation history.                                                    MCCH LLC                                               Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4516 $               -   litigation history.                                                    MEH, Inc.                                              Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4251 $               -   litigation history.                                                    MHP Finance LLC                                        Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4525 $               -   litigation history.                                                    MKG Medical UK Ltd                                     Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           5018 $               -   litigation history.                                                    MNK 2011 LLC                                           Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4559 $               -   litigation history.                                                    MUSHI UK Holdings Limited                              Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4817 $               -   litigation history.                                                    Ocera Therapeutics, Inc.                               Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4542 $               -   litigation history.                                                    Petten Holdings Inc.                                   Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4806 $               -   litigation history.                                                    SpecGx Holdings LLC                                    Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4546 $               -   litigation history.                                                    SpecGx LLC                                             Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4556 $               -   litigation history.                                                    ST Operations LLC                                      Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4565 $               -   litigation history.                                                    ST Shared Services LLC                                 Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           5080 $               -   litigation history.                                                    ST US Holdings LLC                                     Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4489 $               -   litigation history.                                                    ST US Pool LLC                                         Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           5024 $               -   litigation history.                                                    Stratatech Corporation                                 Claim To Be Disallowed
                                                                 There is no substantiation of this claim against this Debtor in the
                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                           4577 $               -   litigation history.                                                    Sucampo Holdings Inc.                                  Claim To Be Disallowed




                                                                      Page 19 of 33
                                                                      Case 20-12522-JTD                                 Doc 2165-2                      Filed 04/30/21                       Page 25 of 41


Name of Claimant                                                                   Claim Number          Claim Amount           Reason for Disallowance                                                Debtor                                         Claim Type
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                      5115 $                    -   litigation history.                                                    Sucampo Pharma Americas LLC                    Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                      5002 $                    -   litigation history.                                                    Sucampo Pharmaceuticals, Inc.                  Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                      4514 $                    -   litigation history.                                                    Therakos, Inc.                                 Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                      5067 $                    -   litigation history.                                                    Vtesse LLC                                     Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
HUMANA, INC.                                                                                      4598 $                    -   litigation history.                                                    WebsterGx Holdco LLC                           Claim To Be Disallowed
Huntington Ingalls Industries, Inc.                                                               1748 $           1,114,913.22 N/A                                                                    Mallinckrodt ARD LLC                           Remaining Claim
Hyatt Corporation                                                                                 1775 $           1,379,198.70 N/A                                                                    Mallinckrodt ARD LLC                           Remaining Claim
Independence Blue Cross, LLC (see attached Addendum, which is incorporated
herein as part of this fo                                                                         6835 $                     -    N/A                                                                  Mallinckrodt plc                               Remaining Claim
Independent Health Association, Inc. and Independent Health Benefits Corporation
(see attached Adden                                                                               6241 $                    -    N/A                                                                   Mallinckrodt plc                               Remaining Claim
International Union of Operating Engineers Local 542                                              6452 $             479,973.66 N/A                                                                    Mallinckrodt ARD LLC                           Remaining Claim
International Union of Operating Engineers Local 542                                              6532 $             479,973.66 N/A                                                                    Mallinckrodt plc                               Remaining Claim
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
                                                                                                                                proof of claim, the Debtor's books and records, or the Acthar
Iowa Department of Human Services, Iowa Medicaid Enterprise                                   48613 $                 56,471.54 litigation history.                                                    SpecGx LLC                                     Claim To Be Disallowed
Johns Hopkins Healthcare, LLC (see the attached addendum, which is incorporated
herein as part of t                                                                            5881      $                  -     N/A                                                                  Mallinckrodt plc                               Remaining Claim
Kaiser Foundation Health Plan, Inc.                                                            1938      $        47,487,169.74   N/A                                                                  Mallinckrodt ARD LLC                           Remaining Claim
Kaiser Foundation Health Plan, Inc.                                                            5272      $                  -     N/A                                                                  Mallinckrodt plc                               Remaining Claim
L.A. Care Health Plan                                                                          2061      $        32,528,905.65   N/A                                                                  Mallinckrodt ARD LLC                           Remaining Claim
Law Enforcement Health Benefits Inc.                                                           5250      $           457,292.31   N/A                                                                  Mallinckrodt ARD LLC                           Remaining Claim
Law Enforcement Health Benefits Inc.                                                           5251      $           457,292.31   N/A                                                                  Mallinckrodt plc                               Remaining Claim
Law Enforcement Health Benefits, Inc.                                                         18637      $         4,041,550.14   N/A                                                                  Mallinckrodt plc                               Remaining Claim
Law Enforcement Health Benefits,Inc.                                                          18636      $         4,041,550.14   N/A                                                                  Mallinckrodt ARD LLC                           Remaining Claim
LifeStream Behavioral Center, Inc.                                                             7894      $                  -     N/A                                                                  Mallinckrodt plc                               Remaining Claim
Linebarger, Michael                                                                           47672      $                  -     N/A                                                                  Mallinckrodt plc                               Remaining Claim
Louisiana Health Service & Indemnity Company (see the attached addendum,
which is incorporated herei                                                                       6160   $                  -     N/A                                                                  Mallinckrodt plc                               Remaining Claim
MacLellan Integrated Services                                                                     4517   $         3,905,497.38   N/A                                                                  Mallinckrodt ARD LLC                           Remaining Claim
MacLellan Integrated Services                                                                     4773   $         3,905,497.38   N/A                                                                  Mallinckrodt plc                               Remaining Claim
Major League Baseball Players Welfare Plan                                                        5237   $           325,772.76   N/A                                                                  Mallinckrodt plc                               Remaining Claim
MAO-MSO Recovery II, LLC, Series PMPI, a designated series of MAO-MSO
Recovery II, LLC                                                                                  6302 $             193,950.00 N/A                                                                    Mallinckrodt ARD LLC                           Remaining Claim
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
MAO-MSO Recovery II, LLC, Series PMPI, a designated series of MAO-MSO                                                           proof of claim, the Debtor's books and records, or the Acthar
Recovery II, LLC                                                                                  6455 $             193,950.00 litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
MAO-MSO Recovery II, LLC, Series PMPI, a designated series of MAO-MSO                                                           proof of claim, the Debtor's books and records, or the Acthar
Recovery II, LLC                                                                                  6273 $               8,953.87 litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited   Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
MAO-MSO Recovery II, LLC, Series PMPI, a designated series of MAO-MSO                                                           proof of claim, the Debtor's books and records, or the Acthar
Recovery II, LLC                                                                                  6297 $                    -   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited           Claim To Be Disallowed
MAO-MSO Recovery II, LLC, Series PMPI, a designated series of MAO-MSO
Recovery II, LLC                                                                                  6084   $           193,950.00  N/A                                                                   Mallinckrodt plc                               Remaining Claim
Marple Newtown School District                                                                    6061   $           359,169.12  N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
Marple Newtown School District                                                                    5248   $           359,169.12  N/A                                                                   Mallinckrodt plc                               Remaining Claim
Marriott International, Inc.                                                                      5269   $         1,992,548.98  N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
McKesson Corporation on behalf of itself and certain corporate affiliates in the                                                proof of claim, the Debtor's books and records, or the Acthar
Attachment hereto.                                                                                5471 $         119,000,000.00 litigation history.                                                    ST Operations LLC                              Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
McKesson Corporation on behalf of itself and certain corporate affiliates in the                                                proof of claim, the Debtor's books and records, or the Acthar
Attachment hereto.                                                                                5466 $         119,000,000.00 litigation history.                                                    ST Shared Services LLC                         Claim To Be Disallowed




                                                                                                                                        Page 20 of 33
                                                                      Case 20-12522-JTD                                 Doc 2165-2                        Filed 04/30/21                        Page 26 of 41


Name of Claimant                                                                   Claim Number          Claim Amount           Reason for Disallowance                                                    Debtor                                         Claim Type
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
McKesson Corporation on behalf of itself and certain corporate affiliates in the                                                proof of claim, the Debtor's books and records, or the Acthar
Attachment hereto.                                                                                5468 $         119,000,000.00 litigation history.                                                        ST US Holdings LLC                             Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
McKesson Corporation on behalf of itself and certain corporate affiliates in the                                                proof of claim, the Debtor's books and records, or the Acthar
Attachment hereto.                                                                                5480 $         119,000,000.00 litigation history.                                                        ST US Pool LLC                                 Claim To Be Disallowed
                                                                                                                                 There is no substantiation of this claim against this Debtor in the
McKesson Corporation on behalf of itself and certain corporate affiliates in the                                                proof of claim, the Debtor's books and records, or the Acthar
Attachment hereto.                                                                                5477 $         119,000,000.00 litigation history.                                                        Stratatech Corporation                         Claim To Be Disallowed
Medical Mutual of Ohio (see the attached addendum, which is incorporated herein
as part of this form                                                                              6352   $                  -        N/A                                                                   Mallinckrodt plc                               Remaining Claim
Miller, Carol                                                                                     5306   $                  -        N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
Miller, Carol                                                                                     5910   $                  -        N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSP Recovery Claims PROV, Series, LLC                                                             6405   $           298,688.00      N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims PROV, Series, LLC                                                             6108   $           298,688.00     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
MSP Recovery Claims PROV, Series, LLC                                                             6417   $           298,688.00      N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSP Recovery Claims Series 44, LLC                                                                6422   $        17,734,223.10      N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
MSP Recovery Claims Series 44, LLC                                                                6538   $        51,891,156.80      N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                4916 $          51,891,156.80     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                6278 $                88,890.70   litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                6404 $          17,734,223.10     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                6506 $             177,550.73     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                5399 $             399,536.42     litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited   Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                6327 $             189,073.55     litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited   Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                5395 $             399,536.42     litigation history.                                                    Mallinckrodt Pharmaceuticals Limited           Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                6862   $           189,073.55     litigation history.                                                    Mallinckrodt Pharmaceuticals Limited           Claim To Be Disallowed
MSP Recovery Claims Series 44, LLC                                                                5267   $            88,890.70      N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSP Recovery Claims Series 44, LLC                                                                5412   $        51,891,156.80      N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSP Recovery Claims Series 44, LLC                                                                5429   $           177,550.73      N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSP Recovery Claims Series 44, LLC                                                                6202   $        17,734,223.10      N/A                                                                   Mallinckrodt plc                               Remaining Claim
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                6131 $             178,218.52     litigation history.                                                    SpecGx LLC                                     Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims Series 44, LLC                                                                7959 $             176,156.72     litigation history.                                                    SpecGx LLC                                     Claim To Be Disallowed
MSP Recovery Claims, Series LLC                                                                   6401 $         103,925,052.80      N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims, Series LLC                                                                   6265 $         103,925,052.80     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims, Series LLC                                                                   6380 $             353,793.10     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                     There is no substantiation of this claim against this Debtor in the
                                                                                                                                    proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims, Series LLC                                                                   6266 $           1,923,261.99     litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited   Claim To Be Disallowed




                                                                                                                                          Page 21 of 33
                                                                   Case 20-12522-JTD                                  Doc 2165-2                        Filed 04/30/21                        Page 27 of 41


Name of Claimant                                                                    Claim Number       Claim Amount               Reason for Disallowance                                                Debtor                                         Claim Type
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims, Series LLC                                                                    6388 $        1,923,261.99     litigation history.                                                    Mallinckrodt Pharmaceuticals Limited           Claim To Be Disallowed
MSP Recovery Claims, Series LLC                                                                    6413 $      103,925,052.80      N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSP Recovery Claims, Series LLC                                                                    6428 $          353,793.10      N/A                                                                   Mallinckrodt plc                               Remaining Claim
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSP Recovery Claims, Series LLC                                                                    6840 $          353,793.10     litigation history.                                                    SpecGx LLC                                     Claim To Be Disallowed
MSPA Claims 1, LLC                                                                                 6351 $        3,037,180.50      N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSPA Claims 1, LLC                                                                                 6133 $        3,037,180.50     litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSPA Claims 1, LLC                                                                                 6354 $             44,052.29   litigation history.                                                    Mallinckrodt LLC                               Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSPA Claims 1, LLC                                                                                 5264 $         267,466.85      litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited   Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSPA Claims 1, LLC                                                                                 6376 $          267,466.85     litigation history.                                                    Mallinckrodt Pharmaceuticals Limited           Claim To Be Disallowed
MSPA Claims 1, LLC                                                                                 6284 $        3,037,180.50      N/A                                                                   Mallinckrodt plc                               Remaining Claim
MSPA Claims 1, LLC                                                                                 6334 $           44,052.29      N/A                                                                   Mallinckrodt plc                               Remaining Claim
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
MSPA Claims 1, LLC                                                                                 6429 $         221,433.74      litigation history.                                                    SpecGx LLC                                     Claim To Be Disallowed
MVP Health Plan, Inc. (see the attached addendum, which is incorporated herein as
part of this form)                                                                                 5891 $                 -   N/A                                                                        Mallinckrodt plc                               Remaining Claim
Nestle USA, Inc.                                                                                   6321 $        1,872,706.40 N/A                                                                        Mallinckrodt ARD LLC                           Remaining Claim
North Dakota Department of Human Services, as the Single State Agency for the
purpose of Medicaid, c                                                                         48474 $            259,684.80 N/A                                                                         Mallinckrodt ARD LLC                           Remaining Claim
North Dakota Department of Human Services, as the Single State Agency for the
purpose of Medicaid, c                                                                         48475    $         259,684.80       N/A                                                                   Mallinckrodt plc                               Remaining Claim
Octorara School District                                                                        6178    $                -         N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
Octorara School District                                                                        6245    $                -         N/A                                                                   Mallinckrodt plc                               Remaining Claim
Ohio Conference of Teamsters                                                                    6161    $         859,858.32       N/A                                                                   Mallinckrodt ARD LLC                           Remaining Claim
Ohio Conference of Teamsters                                                                    5047    $         859,858.32       N/A                                                                   Mallinckrodt plc                               Remaining Claim
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5309 $                   -     litigation history.                                                    Acthar IP Unlimited Company                    Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5697 $                   -     litigation history.                                                    IMC Exploration Company                        Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5701 $                   -     litigation history.                                                    Infacare Pharmaceutical Corporation            Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5692 $                   -     litigation history.                                                    INO Therapeutics LLC                           Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5689 $                   -     litigation history.                                                    Ludlow LLC                                     Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5706 $                   -     litigation history.                                                    MAK LLC                                        Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5709 $                   -     litigation history.                                                    Mallinckrodt APAP LLC                          Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5712 $                   -     litigation history.                                                    Mallinckrodt ARD Finance LLC                   Claim To Be Disallowed
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                   proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                               5704 $                   -     litigation history.                                                    Mallinckrodt ARD Holdings Inc.                 Claim To Be Disallowed




                                                                                                                                        Page 22 of 33
                                                                 Case 20-12522-JTD                                  Doc 2165-2                  Filed 04/30/21                        Page 28 of 41


Name of Claimant                                                                  Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5670 $               -   litigation history.                                                    Mallinckrodt ARD Holdings Limited                     Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5288 $               -   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company                 Claim To Be Disallowed
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves
and their pharmacy s                                                                             5012 $               -    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5724 $               -   litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC                Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5716 $               -   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company             Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5313 $               -   litigation history.                                                    Mallinckrodt Canada ULC                               Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5747 $               -   litigation history.                                                    Mallinckrodt CB LLC                                   Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5737 $               -   litigation history.                                                    Mallinckrodt Critical Care Finance LLC                Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5729 $               -   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.               Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5314 $               -   litigation history.                                                    Mallinckrodt Enterprises LLC                          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5750 $               -   litigation history.                                                    Mallinckrodt Enterprises UK Limited                   Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5682 $               -   litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5010 $               -   litigation history.                                                    Mallinckrodt Group S.a.r.l.                           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5691 $               -   litigation history.                                                    Mallinckrodt Holdings GmbH                            Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5195 $               -   litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5734 $               -   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5787 $               -   litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5773 $               -   litigation history.                                                    Mallinckrodt International Holdings S.a.r.l.          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5784 $               -   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5780 $               -   litigation history.                                                    Mallinckrodt LLC                                      Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5805 $               -   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5828 $               -   litigation history.                                                    Mallinckrodt Manufacturing LLC                        Claim To Be Disallowed




                                                                                                                                Page 23 of 33
                                                                 Case 20-12522-JTD                                  Doc 2165-2                  Filed 04/30/21                        Page 29 of 41


Name of Claimant                                                                  Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                                 Claim Type
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5825 $               -   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company       Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5812 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5803 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                   Claim To Be Disallowed
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves
and their pharmacy s                                                                             5685 $               -    N/A                                                                   Mallinckrodt plc                                       Remaining Claim
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5433 $               -   litigation history.                                                    Mallinckrodt Quincy S.a.r.l.                           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5840 $               -   litigation history.                                                    Mallinckrodt UK Finance LLP                            Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5826 $               -   litigation history.                                                    Mallinckrodt UK Ltd                                    Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5833 $               -   litigation history.                                                    Mallinckrodt US Holdings LLC                           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5850 $               -   litigation history.                                                    Mallinckrodt US Pool LLC                               Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5839 $               -   litigation history.                                                    Mallinckrodt Veterinary, Inc.                          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5842 $               -   litigation history.                                                    Mallinckrodt Windsor Ireland Finance Unlimited Company Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5846 $               -   litigation history.                                                    Mallinckrodt Windsor S.a.r.l.                          Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5837 $               -   litigation history.                                                    MCCH LLC                                               Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5877 $               -   litigation history.                                                    MEH, Inc.                                              Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5742 $               -   litigation history.                                                    MHP Finance LLC                                        Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5869 $               -   litigation history.                                                    MKG Medical UK Ltd                                     Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5766 $               -   litigation history.                                                    MNK 2011 LLC                                           Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5890 $               -   litigation history.                                                    MUSHI UK Holdings Limited                              Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5931 $               -   litigation history.                                                    Ocera Therapeutics, Inc.                               Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5790 $               -   litigation history.                                                    Petten Holdings Inc.                                   Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5913 $               -   litigation history.                                                    SpecGx Holdings LLC                                    Claim To Be Disallowed
                                                                                                                           There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                           proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                             5917 $               -   litigation history.                                                    SpecGx LLC                                             Claim To Be Disallowed




                                                                                                                                Page 24 of 33
                                                                  Case 20-12522-JTD                                     Doc 2165-2                      Filed 04/30/21                        Page 30 of 41


Name of Claimant                                                                   Claim Number          Claim Amount          Reason for Disallowance                                                   Debtor                          Claim Type
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5908 $                   -   litigation history.                                                       ST Operations LLC               Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5938 $                   -   litigation history.                                                       ST Shared Services LLC          Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5925 $                   -   litigation history.                                                       ST US Holdings LLC              Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5940 $                   -   litigation history.                                                       ST US Pool LLC                  Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5962 $                   -   litigation history.                                                       Stratatech Corporation          Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5960 $                   -   litigation history.                                                       Sucampo Holdings Inc.           Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5952 $                   -   litigation history.                                                       Sucampo Pharma Americas LLC     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5945 $                   -   litigation history.                                                       Sucampo Pharmaceuticals, Inc.   Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              5956 $                   -   litigation history.                                                       Therakos, Inc.                  Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              6226 $                   -   litigation history.                                                       Vtesse LLC                      Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
OptumRx Group Holdings, Inc. and OptumRx Holdings, LLC, on behalf of themselves                                                proof of claim, the Debtor's books and records, or the Acthar
and their pharmacy s                                                                              6212   $                 -   litigation history.                                                       WebsterGx Holdco LLC            Claim To Be Disallowed
Penn Delco School District                                                                        4912   $                 -    N/A                                                                      Mallinckrodt ARD LLC            Remaining Claim
Penn Delco School District                                                                        5004   $                 -    N/A                                                                      Mallinckrodt plc                Remaining Claim
PepsiCo, Inc                                                                                      5484   $          335,025.51 N/A                                                                       Mallinckrodt ARD LLC            Remaining Claim
PepsiCo, Inc.                                                                                     6336   $                1.00 N/A                                                                       Mallinckrodt ARD LLC            Remaining Claim
Premera Blue Cross (see attached addendum, which is incorporated herein as part
of this form)                                                                                     6261 $                    -     N/A                                                                    Mallinckrodt plc                Remaining Claim
Priority Health (see the attached addendum, which is incorporated herein as part
of this form)                                                                                  6036      $                  -     N/A                                                                    Mallinckrodt plc                Remaining Claim
Providence Health & Services Health and Welfare Plan                                           6013      $         1,686,169.21   N/A                                                                    Mallinckrodt ARD LLC            Remaining Claim
PSSU Local Unit Health & Welfare Fund                                                          6333      $           201,311.85   N/A                                                                    Mallinckrodt ARD LLC            Remaining Claim
PSSU Local Unit Health & Welfare Fund                                                         24888      $           201,311.85   N/A                                                                    Mallinckrodt ARD LLC            Remaining Claim
PSSU Local Unit Health & Welfare Fund                                                          4899      $           201,311.85   N/A                                                                    Mallinckrodt plc                Remaining Claim
PSSU Local Unit Health & Welfare Fund                                                         35404      $           201,311.85   N/A                                                                    Mallinckrodt plc                Remaining Claim
Ralph Lauren Corporation                                                                       5882      $           260,332.83   N/A                                                                    Mallinckrodt ARD LLC            Remaining Claim
Raytheon Technologies Corporation                                                              1777      $         1,437,039.79   N/A                                                                    Mallinckrodt ARD LLC            Remaining Claim
Rockwell Automation, Inc.                                                                      1431      $            71,254.97   N/A                                                                    Mallinckrodt ARD LLC            Remaining Claim
Sanford Health Plan (see the attached addendum, which is incorporated herein as
part of this form)                                                                             6268      $                  -      N/A                                                                   Mallinckrodt plc                Remaining Claim
SCAN Health Plan                                                                               2085      $        12,423,074.39    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
Science Applications International Corporation                                                 1769      $           331,979.09    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
Sephora USA, Inc.                                                                              1436      $           123,926.24    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
Sheet Metal Workers Local No. 40                                                              23561      $         1,866,069.36    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
Sheet Metal Workers Local No. 40                                                              33858      $         1,866,069.36    N/A                                                                   Mallinckrodt plc                Remaining Claim
Sheet Metal Workers’ Local No. 40                                                              4427      $         1,866,069.36    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
Sheet Metal Workers’ Local No. 40                                                              4724      $         1,866,069.36    N/A                                                                   Mallinckrodt plc                Remaining Claim
Siemens Corporation                                                                            2901      $         1,908,807.92    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
                                                                                                                                   There is no substantiation of this claim against this Debtor in the
                                                                                                                                  proof of claim, the Debtor's books and records, or the Acthar
St. Joseph Health Service Health and Welfare Plan                                             39161      $            41,788.21   litigation history.                                                    Mallinckrodt LLC                Claim To Be Disallowed
St. Joseph Health Service Health and Welfare Plan                                              6183      $            41,788.21    N/A                                                                   Mallinckrodt plc                Remaining Claim
St. Joseph Health Services Health and Welfare Plan                                             5973      $         1,232,047.38    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim
Steamfitters Local Union No 420                                                                4513      $           411,492.48    N/A                                                                   Mallinckrodt ARD LLC            Remaining Claim




                                                                                                                                        Page 25 of 33
                                                                     Case 20-12522-JTD                               Doc 2165-2                      Filed 04/30/21                        Page 31 of 41


Name of Claimant                                                                   Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                      Claim Type
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No 420 as representative of Class Acthar purchasers                      4456 $                 -     litigation history.                                                    ST Shared Services LLC                      Claim To Be Disallowed
Steamfitters Local Union No. 420                                                                  6527 $          411,492.48    N/A                                                                   Mallinckrodt plc                            Remaining Claim
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchaser                   4592 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt ARD Finance LLC                Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4530 $    1,287,709,705.38   litigation history.                                                    Acthar IP Unlimited Company                 Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4457 $    1,287,709,705.38   litigation history.                                                    IMC Exploration Company                     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4504 $    1,287,709,705.38   litigation history.                                                    IMC Exploration Company                     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4569 $    1,287,709,705.38   litigation history.                                                    Infacare Pharmaceutical Corporation         Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4538 $    1,287,709,705.38   litigation history.                                                    INO Therapeutics LLC                        Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4534 $    1,287,709,705.38   litigation history.                                                    Ludlow LLC                                  Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4437 $    1,287,709,705.38   litigation history.                                                    MAK LLC                                     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4567 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt ARD Holdings Inc.              Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4599 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt ARD Holdings Limited           Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4528 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company       Claim To Be Disallowed

Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4596 $    1,287,709,705.38 N/A                                                                      Mallinckrodt ARD LLC                        Remaining Claim
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4590 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Brand Pharmaceuticals LLC      Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4601 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Buckingham Unlimited Company   Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4502 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Canada ULC                     Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4579 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Critical Care Finance LLC      Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4448 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Enterprises Holdings, Inc.     Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  6085 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Enterprises LLC                Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4822 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Enterprises UK Limited         Claim To Be Disallowed
                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  5875 $    1,287,709,705.38 litigation history.                                                      Mallinckrodt Equinox Finance LLC            Claim To Be Disallowed




                                                                                                                                     Page 26 of 33
                                                                     Case 20-12522-JTD                               Doc 2165-2                      Filed 04/30/21                        Page 32 of 41


Name of Claimant                                                                   Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  6177 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4864 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4871 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  6222 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt Manufacturing LLC                        Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4840 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company      Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  5997 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  6022 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt UK Ltd                                   Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4635 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt US Holdings LLC                          Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4838 $    1,287,709,705.38   litigation history.                                                    Mallinckrodt US Pool LLC                              Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4450 $    1,287,709,705.38   litigation history.                                                    MCCH LLC                                              Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4441 $    1,287,709,705.38   litigation history.                                                    MEH, Inc.                                             Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                  4633 $    1,287,709,705.38   litigation history.                                                    MHP Finance LLC                                       Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4578 $    1,287,709,705.38   litigation history.                                                    MNK 2011 LLC                                          Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4581 $    1,287,709,705.38   litigation history.                                                    MUSHI UK Holdings Limited                             Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4591 $    1,287,709,705.38   litigation history.                                                    Petten Holdings Inc.                                  Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4603 $    1,287,709,705.38   litigation history.                                                    ST Operations LLC                                     Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4425 $    1,287,709,705.38   litigation history.                                                    ST US Holdings LLC                                    Claim To Be Disallowed
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                  4539 $    1,287,709,705.38   litigation history.                                                    ST US Pool LLC                                        Claim To Be Disallowed
Steamfitters Local Union No. 420 s representative of class of Acthar purchasers                   6387 $    1,287,709,705.38    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
                                                                                                                                There is no substantiation of this claim against this Debtor in the
                                                                                                                               proof of claim, the Debtor's books and records, or the Acthar
Steamfitters Local Union No.420 as representative of Class of Acthar purchasers                4691    $    1,287,709,705.38   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
Target Corporation                                                                             5986    $        1,144,180.81    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
Target Corporation                                                                             6852    $        3,476,593.55    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
The Central Pennsylvania Teamsters Health & Welfare Fund                                       4975    $          328,075.08    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
The Central Pennsylvania Teamsters Health & Welfare Fund                                      35394    $          328,075.08    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim
The Central Pennsylvania Teamsters Health & Welfare Fund                                       4901    $          328,075.08    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
The Central Pennsylvania Teamsters Health & Welfare Fund                                      34597    $          328,075.08    N/A                                                                   Mallinckrodt plc                                      Remaining Claim
The Ohio State Plumbers & Pipefitters Local 162                                                4986    $           85,109.97    N/A                                                                   Mallinckrodt ARD LLC                                  Remaining Claim




                                                                                                                                     Page 27 of 33
                                                                  Case 20-12522-JTD                                 Doc 2165-2                        Filed 04/30/21                       Page 33 of 41


Name of Claimant                                                                   Claim Number        Claim Amount             Reason for Disallowance                                              Debtor                                   Claim Type
The Ohio State Plumbers & Pipefitters Local 162                                               28583     $           85,109.97   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
The Ohio State Plumbers & Pipefitters Local 162                                                 4994    $           85,109.97   N/A                                                                  Mallinckrodt plc                         Remaining Claim
The Ohio State Plumbers & Pipefitters Local 162                                               33857     $           85,109.97   N/A                                                                  Mallinckrodt plc                         Remaining Claim
The Salvation Army                                                                              5786    $        1,298,457.69   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
The South East Delco School District                                                            5011    $          857,390.28   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
The South East Delco School District                                                          24719     $          857,390.28   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
The South East Delco School District                                                            4886    $          857,390.28   N/A                                                                  Mallinckrodt plc                         Remaining Claim
The South East Delco School District                                                          24787     $          857,390.28   N/A                                                                  Mallinckrodt plc                         Remaining Claim
The Teamsters Local 830 Health & Welfare Fund                                                   4900    $          235,536.78   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
The Teamsters Local 830 Health & Welfare Fund                                                 24543     $          235,536.78   N/A                                                                  Mallinckrodt plc                         Remaining Claim
The Teamsters Local 830 Health and Welfare Fund                                               33824     $          235,536.78   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
The Teamsters Local 830 Health and Welfare Fund                                                 4894    $          235,536.78   N/A                                                                  Mallinckrodt plc                         Remaining Claim
The UFCW Health Insurance Plan for Active Employees & UFCW Health Insurance
Plan for Retirees                                                                               5015   $           457,599.78 N/A                                                                    Mallinckrodt plc                         Remaining Claim
The UFCW Health Insurance Plan for Active Employees and the UFCW Health
Insurance Plan for Retirees                                                                     5040   $           457,599.79 N/A                                                                    Mallinckrodt ARD LLC                     Remaining Claim
The United Fund and Commercial Workers Unions and Employers Health & Welfare
fund-Atlanta                                                                                    5034   $            99,826.05 N/A                                                                    Mallinckrodt ARD LLC                     Remaining Claim
The United Fund and Commercial Workers Unions and Employers Health & Welfare
fund-Atlanta                                                                                    4790   $            99,826.05 N/A                                                                    Mallinckrodt plc                         Remaining Claim
The United Fund and Commercial Workers Unions and Employers Health & Welfare
fund-Atlanta                                                                                    5037   $            99,826.05   N/A                                                                  Mallinckrodt plc                         Remaining Claim
Transit Employees Health and Welfare Plan                                                       6198   $         1,234,279.89   N/A                                                                  Mallinckrodt ARD LLC                     Remaining Claim
Transit Employees Health and Welfare Plan                                                       4970   $         1,234,279.89   N/A                                                                  Mallinckrodt plc                         Remaining Claim
Triple-S Salud, Inc.                                                                            5893   $                  -     N/A                                                                  Mallinckrodt plc                         Remaining Claim
Tufts Associated Health Maintenance Organization, Inc. and its affiliates (see the
attached addendum                                                                               5943   $                  -    N/A                                                                   Mallinckrodt plc                         Remaining Claim
Unilever United States, Inc.                                                                    5817   $         1,689,207.79 N/A                                                                    Mallinckrodt ARD LLC                     Remaining Claim
United Association of Plumber Local Union No. 322 Health & Welfare Fund                         6381   $            71,810.28 N/A                                                                    Mallinckrodt plc                         Remaining Claim
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4458 $          161,411,000.00 litigation history.                                                    Acthar IP Unlimited Company              Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4524 $          161,411,000.00 litigation history.                                                    IMC Exploration Company                  Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4507 $          161,411,000.00 litigation history.                                                    Infacare Pharmaceutical Corporation      Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4435 $          161,411,000.00 litigation history.                                                    INO Therapeutics LLC                     Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4454 $          161,411,000.00 litigation history.                                                    Ludlow LLC                               Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4438 $          161,411,000.00 litigation history.                                                    MAK LLC                                  Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4532 $          161,411,000.00 litigation history.                                                    Mallinckrodt ARD Finance LLC             Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4455 $          161,411,000.00 litigation history.                                                    Mallinckrodt ARD Holdings Inc.           Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4451 $          161,411,000.00 litigation history.                                                    Mallinckrodt ARD Holdings Limited        Claim To Be Disallowed
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4453 $          161,411,000.00 litigation history.                                                    Mallinckrodt ARD IP Unlimited Company    Claim To Be Disallowed
United Association of Plumber Local Union No. 322 Health & Welfare Fund as
Representative of NJ Clas                                                                      4602 $          161,411,000.00 N/A                                                                    Mallinckrodt ARD LLC                     Remaining Claim
                                                                                                                               There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                    proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                      4452 $          161,411,000.00 litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC   Claim To Be Disallowed




                                                                                                                                      Page 28 of 33
                                                                  Case 20-12522-JTD                            Doc 2165-2                      Filed 04/30/21                        Page 34 of 41


Name of Claimant                                                             Claim Number       Claim Amount             Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4587 $      161,411,000.00   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company             Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4585 $      161,411,000.00   litigation history.                                                    Mallinckrodt Canada ULC                               Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4449 $      161,411,000.00   litigation history.                                                    Mallinckrodt Critical Care Finance LLC                Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4614 $      161,411,000.00   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.               Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4612 $      161,411,000.00   litigation history.                                                    Mallinckrodt Enterprises LLC                          Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4610 $      161,411,000.00   litigation history.                                                    Mallinckrodt Enterprises UK Limited                   Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4615 $      161,411,000.00   litigation history.                                                    Mallinckrodt Equinox Finance LLC                      Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   5870 $      161,411,000.00   litigation history.                                                    Mallinckrodt Hospital Products Inc.                   Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   5907 $      161,411,000.00   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   5020 $      161,411,000.00   litigation history.                                                    Mallinckrodt IP Unlimited Company                     Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4636 $      161,411,000.00   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                          Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   5775 $      161,411,000.00   litigation history.                                                    Mallinckrodt Manufacturing LLC                        Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4609 $      161,411,000.00   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company      Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4859 $      161,411,000.00   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
United Association of Plumber Local Union No. 322 Health & Welfare Fund as
Representative of NJ Clas                                                                   6442 $                 -      N/A                                                                   Mallinckrodt plc                                      Remaining Claim
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4447 $      161,411,000.00   litigation history.                                                    Mallinckrodt UK Ltd                                   Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4842 $      161,411,000.00   litigation history.                                                    Mallinckrodt US Holdings LLC                          Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4843 $      161,411,000.00   litigation history.                                                    Mallinckrodt US Pool LLC                              Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4862 $      161,411,000.00   litigation history.                                                    MCCH LLC                                              Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4642 $      161,411,000.00   litigation history.                                                    MEH, Inc.                                             Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4835 $      161,411,000.00   litigation history.                                                    MHP Finance LLC                                       Claim To Be Disallowed
                                                                                                                          There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                               proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                   4860 $      161,411,000.00   litigation history.                                                    MNK 2011 LLC                                          Claim To Be Disallowed




                                                                                                                               Page 29 of 33
                                                                            Case 20-12522-JTD                                      Doc 2165-2                      Filed 04/30/21                        Page 35 of 41


Name of Claimant                                                                              Claim Number          Claim Amount             Reason for Disallowance                                                Debtor                                   Claim Type
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                                   proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                                    4831 $         161,411,000.00   litigation history.                                                    MUSHI UK Holdings Limited                Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                                   proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                                    5864 $         161,411,000.00   litigation history.                                                    Petten Holdings Inc.                     Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                                   proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                                    4837 $         161,411,000.00   litigation history.                                                    ST Operations LLC                        Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                                   proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                                    4844 $         161,411,000.00   litigation history.                                                    ST Shared Services LLC                   Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                                   proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                                    5936 $         161,411,000.00   litigation history.                                                    ST US Holdings LLC                       Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United Association of Plumber Local Union No. 322 Health & Welfare Fund as                                                                   proof of claim, the Debtor's books and records, or the Acthar
Representative of NJ Clas                                                                                    6209   $       161,411,000.00   litigation history.                                                    ST US Pool LLC                           Claim To Be Disallowed
United Association of Plumbers Local 322 Health & Welfare Fund                                               6361   $            71,810.28    N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim
United Construction Workers Health Plan                                                                      6347   $         2,023,784.82    N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim
United Construction Workers Health Plan                                                                      4898   $         2,023,784.82    N/A                                                                   Mallinckrodt plc                         Remaining Claim
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services Inc. on behalf of itself its affiliates its subsidiaries and                                                      proof of claim, the Debtor's books and records, or the Acthar
its parents                                                                                                  4576 $                    -     litigation history.                                                    MHP Finance LLC                          Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
                                                                                                                                             proof of claim, the Debtor's books and records, or the Acthar
United HealthCare Services, Inc.,                                                                            5175 $                    -     litigation history.                                                    ST US Holdings LLC                       Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries and                                                  proof of claim, the Debtor's books and records, or the Acthar
its pare                                                                                                     5674 $                    -     litigation history.                                                    SpecGx Holdings LLC                      Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries and                                                  proof of claim, the Debtor's books and records, or the Acthar
its pare                                                                                                     4853 $                    -     litigation history.                                                    ST US Pool LLC                           Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries and                                                  proof of claim, the Debtor's books and records, or the Acthar
its pare                                                                                                     5423 $                    -     litigation history.                                                    Sucampo Holdings Inc.                    Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries and                                                  proof of claim, the Debtor's books and records, or the Acthar
its pare                                                                                                     5425 $                    -     litigation history.                                                    Therakos, Inc.                           Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4132 $                    -     litigation history.                                                    IMC Exploration Company                  Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4221 $                    -     litigation history.                                                    Infacare Pharmaceutical Corporation      Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4225 $                    -     litigation history.                                                    Ludlow LLC                               Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4159 $                    -     litigation history.                                                    Mallinckrodt APAP LLC                    Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4205 $                    -     litigation history.                                                    Mallinckrodt ARD Finance LLC             Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4178 $                    -     litigation history.                                                    Mallinckrodt ARD Holdings Inc.           Claim To Be Disallowed
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4444 $                    -     litigation history.                                                    Mallinckrodt ARD Holdings Limited        Claim To Be Disallowed
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,
and its par                                                                                                  4378 $                    -      N/A                                                                   Mallinckrodt ARD LLC                     Remaining Claim
                                                                                                                                              There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                     proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                                  4254 $                    -     litigation history.                                                    Mallinckrodt Brand Pharmaceuticals LLC   Claim To Be Disallowed




                                                                                                                                                   Page 30 of 33
                                                                            Case 20-12522-JTD                                Doc 2165-2                  Filed 04/30/21                        Page 36 of 41


Name of Claimant                                                                           Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                                 Claim Type
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4523 $               -   litigation history.                                                    Mallinckrodt Buckingham Unlimited Company              Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4353 $               -   litigation history.                                                    Mallinckrodt CB LLC                                    Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4544 $               -   litigation history.                                                    Mallinckrodt Critical Care Finance LLC                 Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4552 $               -   litigation history.                                                    Mallinckrodt Enterprises Holdings, Inc.                Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4572 $               -   litigation history.                                                    Mallinckrodt Enterprises LLC                           Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4564 $               -   litigation history.                                                    Mallinckrodt Enterprises UK Limited                    Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4568 $               -   litigation history.                                                    Mallinckrodt Equinox Finance LLC                       Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4593 $               -   litigation history.                                                    Mallinckrodt Group S.a.r.l.                            Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4580 $               -   litigation history.                                                    Mallinckrodt Holdings GmbH                             Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4505 $               -   litigation history.                                                    Mallinckrodt Hospital Products Inc.                    Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4289 $               -   litigation history.                                                    Mallinckrodt International Holdings S.a.r.l.           Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4180 $               -   litigation history.                                                    Mallinckrodt IP Unlimited Company                      Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4288 $               -   litigation history.                                                    Mallinckrodt Lux IP S.a.r.l.                           Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4181 $               -   litigation history.                                                    Mallinckrodt Manufacturing LLC                         Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4314 $               -   litigation history.                                                    Mallinckrodt Pharma IP Trading Unlimited Company       Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4144 $               -   litigation history.                                                    Mallinckrodt Pharmaceuticals Ireland Limited           Claim To Be Disallowed
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,
and its par                                                                                               4169 $               -    N/A                                                                   Mallinckrodt plc                                       Remaining Claim
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4213 $               -   litigation history.                                                    Mallinckrodt UK Finance LLP                            Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4324 $               -   litigation history.                                                    Mallinckrodt US Holdings LLC                           Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4558 $               -   litigation history.                                                    Mallinckrodt US Pool LLC                               Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4536 $               -   litigation history.                                                    Mallinckrodt Veterinary, Inc.                          Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4363 $               -   litigation history.                                                    Mallinckrodt Windsor Ireland Finance Unlimited Company Claim To Be Disallowed




                                                                                                                                         Page 31 of 33
                                                                            Case 20-12522-JTD                                Doc 2165-2                  Filed 04/30/21                        Page 37 of 41


Name of Claimant                                                                           Claim Number       Claim Amount         Reason for Disallowance                                                Debtor                                  Claim Type
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4320 $               -   litigation history.                                                    Mallinckrodt Windsor S.a.r.l.           Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4509 $               -   litigation history.                                                    MCCH LLC                                Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4555 $               -   litigation history.                                                    MEH, Inc.                               Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4808 $               -   litigation history.                                                    MKG Medical UK Ltd                      Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4597 $               -   litigation history.                                                    MNK 2011 LLC                            Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4588 $               -   litigation history.                                                    MUSHI UK Holdings Limited               Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5667 $               -   litigation history.                                                    Ocera Therapeutics, Inc.                Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5638 $               -   litigation history.                                                    Petten Holdings Inc.                    Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5624 $               -   litigation history.                                                    SpecGx LLC                              Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5717 $               -   litigation history.                                                    ST Operations LLC                       Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5171 $               -   litigation history.                                                    ST Shared Services LLC                  Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4787 $               -   litigation history.                                                    Stratatech Corporation                  Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5448 $               -   litigation history.                                                    Sucampo Pharma Americas LLC             Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               5431 $               -   litigation history.                                                    Sucampo Pharmaceuticals, Inc.           Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4545 $               -   litigation history.                                                    Vtesse LLC                              Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
and its par                                                                                               4540 $               -   litigation history.                                                    WebsterGx Holdco LLC                    Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4131 $               -   litigation history.                                                    Acthar IP Unlimited Company             Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4157 $               -   litigation history.                                                    INO Therapeutics LLC                    Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4170 $               -   litigation history.                                                    MAK LLC                                 Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4219 $               -   litigation history.                                                    Mallinckrodt ARD IP Unlimited Company   Claim To Be Disallowed
                                                                                                                                    There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                           proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4337 $               -   litigation history.                                                    Mallinckrodt Canada ULC                 Claim To Be Disallowed




                                                                                                                                         Page 32 of 33
                                                                            Case 20-12522-JTD                                   Doc 2165-2                      Filed 04/30/21                      Page 38 of 41


Name of Claimant                                                                           Claim Number          Claim Amount           Reason for Disallowance                                                Debtor                                                Claim Type
                                                                                                                                         There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4141 $                    -   litigation history.                                                    Mallinckrodt Hospital Products IP Unlimited Company   Claim To Be Disallowed
                                                                                                                                         There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4211 $                    -   litigation history.                                                    Mallinckrodt International Finance SA                 Claim To Be Disallowed
                                                                                                                                         There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4137 $                    -   litigation history.                                                    Mallinckrodt LLC                                      Claim To Be Disallowed
                                                                                                                                         There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4335 $                    -   litigation history.                                                    Mallinckrodt Pharmaceuticals Limited                  Claim To Be Disallowed
                                                                                                                                         There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4344 $                    -   litigation history.                                                    Mallinckrodt Quincy S.a.r.l.                          Claim To Be Disallowed
                                                                                                                                         There is no substantiation of this claim against this Debtor in the
United HealthCare Services, Inc., on behalf of itself, its affiliates, its subsidiaries,                                                proof of claim, the Debtor's books and records, or the Acthar
etc.                                                                                                      4342 $                    -   litigation history.                                                    Mallinckrodt UK Ltd                                   Claim To Be Disallowed
Upper Darby School District                                                                               4902 $           1,709,470.08 N/A                                                                    Mallinckrodt ARD LLC                                  Remaining Claim
Upper Darby School District                                                                               4903 $           1,709,470.08 N/A                                                                    Mallinckrodt plc                                      Remaining Claim
USAble Mutual Insurance Co. (see attached addendum, which is incorporated
herein as part of this for                                                                                5876   $                  -     N/A                                                                  Mallinckrodt plc                                      Remaining Claim
VIVA Health, Inc. (VIVA)                                                                                  6263   $           931,302.03   N/A                                                                  Mallinckrodt ARD LLC                                  Remaining Claim
VIVA Health, Inc. (VIVA)                                                                                  5396   $           931,302.03   N/A                                                                  Mallinckrodt plc                                      Remaining Claim
Warner Media, LLC                                                                                         1432   $         2,359,386.80   N/A                                                                  Mallinckrodt ARD LLC                                  Remaining Claim
Washington Wholesalers Health and Welfare Fund                                                            5270   $         2,392,725.75   N/A                                                                  Mallinckrodt ARD LLC                                  Remaining Claim
Washington Wholesalers Health and Welfare Fund                                                            4979   $         2,392,725.75   N/A                                                                  Mallinckrodt plc                                      Remaining Claim
Wellmark, Inc., d/b/a Wellmark Blue Cross and Blue Shield of Iowa (see attached
Addendum, incorporat                                                                                      6340 $                    -     N/A                                                                  Mallinckrodt plc                                      Remaining Claim




                                                                                                                                                Page 33 of 33
            Case 20-12522-JTD   Doc 2165-2   Filed 04/30/21   Page 39 of 41




                                   SCHEDULE 2

                        Other Unsubstantiated Acthar Claims




                                         5
US-DOCS\121528260.2
RLF1 25216522v.1
                                                          Case 20-12522-JTD                         Doc 2165-2             Filed 04/30/21                     Page 40 of 41


Name of Claimant                                                        Claim Number        Claim Amount    Reason for Disallowance                                                        Debtor             Claim Type
Aetna Inc. on behalf of its subsidiaries and affiliates (see attached                                       There is no substantiation of this claim against this Debtor in the proof of
Addendum, which is incorporate                                                         6136 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
AmeriHealth Caritas Health Plan and Keystone Family Health Plan (see                                        There is no substantiation of this claim against this Debtor in the proof of
attached addendum, which is inc                                                        6144 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Anthem, Inc. (see attached Addendum, which is incorporated herein as                                        There is no substantiation of this claim against this Debtor in the proof of
part of this form)                                                                     6780 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
BCBSM, Inc, d/b/a Blue Cross and Blue Shield of Minnesota (see                                              There is no substantiation of this claim against this Debtor in the proof of
attached Addendum, incorporated herei                                                  7888 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross & Blue Shield of Mississippi, a Mutual Insurance Company                                         There is no substantiation of this claim against this Debtor in the proof of
(see the attached addendum, whi                                                        6180 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross & Blue Shield of Rhode Island (see the attached addendum,                                        There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as                                                        6041 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield Association (see attached addendum, which                                        There is no substantiation of this claim against this Debtor in the proof of
is incorporated herein as part                                                         6143 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of Alabama (see attached Addendum, which                                         There is no substantiation of this claim against this Debtor in the proof of
is incorporated herein as part o                                                       6147 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of Florida, Inc. (see the attached addendum,                                     There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein                                                           6046 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of Kansas City (see attached Addendum,                                           There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as pa                                                     6803 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of Massachusetts, Inc. and Blue Cross and                                        There is no substantiation of this claim against this Debtor in the proof of
Blue Shield of Massachusetts HM                                                        6158 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of Nebraska, Inc. (see attached addendum,                                        There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as                                                        5853 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of North Carolina (see the attached                                              There is no substantiation of this claim against this Debtor in the proof of
addendum, which is incorporated herei                                                  5874 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of South Carolina (see attached Addendum,                                        There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as                                                        6813 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross and Blue Shield of Vermont (see attached addendum, which                                         There is no substantiation of this claim against this Debtor in the proof of
is incorporated herein as part o                                                       5878 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross Blue Shield of North Dakota (see the attached addendum,                                          There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as p                                                      6264 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross Blue Shield of North Dakota (see the attached addendum,                                          There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as p                                                      6788 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Blue Cross of Idaho Health Service, Inc. (see attached addendum, which                                      There is no substantiation of this claim against this Debtor in the proof of
is incorporated herein as par                                                          5836 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Bluecross Blueshield of Tennessee, Inc. (see attached addendum, which                                       There is no substantiation of this claim against this Debtor in the proof of
is incorporated herein as part                                                         6828 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
California Physicians’ Service d/b/a Blue Shield of California (see                                         There is no substantiation of this claim against this Debtor in the proof of
attached addendum, which is inco                                                       5904 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Capital BlueCross (see attached addendum, which is incorporated                                             There is no substantiation of this claim against this Debtor in the proof of
herein as part of this form)                                                           7898 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
CareFirst of Maryland, Inc. (see the attached addendum, which is                                            There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this                                                    6269 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
CareSource Management Group Co. (see the attached addendum,                                                 There is no substantiation of this claim against this Debtor in the proof of
which is incorporated herein as part of                                                5909 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Cigna Holding Company (see attached Addendum, which is                                                      There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this form)                                              6201 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
EmblemHealth, Inc. (see the attached addendum, which is incorporated                                        There is no substantiation of this claim against this Debtor in the proof of
herein as part of this form)                                                           6199 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Government Employees Health Association, Inc. (see attached                                                 There is no substantiation of this claim against this Debtor in the proof of
addendum, which is incorporated herein a                                               5883 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Harvard Pilgrim Health Care, Inc.(see the attached addendum, which is                                       There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of                                                         5922 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Hawaii Medical Service Association (see the attached addendum, which                                        There is no substantiation of this claim against this Debtor in the proof of
is incorporated herein as part                                                         6218 Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
                                                           Case 20-12522-JTD                             Doc 2165-2               Filed 04/30/21                   Page 41 of 41


Name of Claimant                                                          Claim Number           Claim Amount    Reason for Disallowance                                                        Debtor             Claim Type
Health Care Service Corp. (see attached Addendum, which is                                                       There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this form)                                                 6868   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Health Care Service Corp. (see attached Addendum, which is                                                       There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this form)                                                 5926   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
HealthNow New York Inc. (see the attached addendum, which is                                                     There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this fo                                                    5832   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
HealthPartners, Inc. (see the attached addendum, which is incorporated                                           There is no substantiation of this claim against this Debtor in the proof of
herein as part of this form)                                                              6192   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Highmark Inc., Highmark BCBSD Inc., and Highmark West Virginia Inc.                                              There is no substantiation of this claim against this Debtor in the proof of
(see attached Addendum, incorpor                                                          6208   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Horizon Healthcare Services, Inc. d/b/a Horizon Blue Cross Blue Shield                                           There is no substantiation of this claim against this Debtor in the proof of
of New Jersey (see attached A                                                             6835   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Independence Blue Cross, LLC (see attached Addendum, which is                                                    There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this fo                                                    6241   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Independent Health Association, Inc. and Independent Health Benefits                                             There is no substantiation of this claim against this Debtor in the proof of
Corporation (see attached Adden                                                           5881   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Johns Hopkins Healthcare, LLC (see the attached addendum, which is                                               There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of t                                                          6160   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Louisiana Health Service & Indemnity Company (see the attached                                                   There is no substantiation of this claim against this Debtor in the proof of
addendum, which is incorporated herei                                                     6352   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Medical Mutual of Ohio (see the attached addendum, which is                                                      There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this form                                                  5891   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
MVP Health Plan, Inc. (see the attached addendum, which is                                                       There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this form)                                                 6261   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Premera Blue Cross (see attached addendum, which is incorporated                                                 There is no substantiation of this claim against this Debtor in the proof of
herein as part of this form)                                                              6036   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Priority Health (see the attached addendum, which is incorporated                                                There is no substantiation of this claim against this Debtor in the proof of
herein as part of this form)                                                              6268   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Sanford Health Plan (see the attached addendum, which is incorporated                                            There is no substantiation of this claim against this Debtor in the proof of
herein as part of this form)                                                              5943   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Tufts Associated Health Maintenance Organization, Inc. and its affiliates                                        There is no substantiation of this claim against this Debtor in the proof of
(see the attached addendum                                                                5876   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
USAble Mutual Insurance Co. (see attached addendum, which is                                                     There is no substantiation of this claim against this Debtor in the proof of
incorporated herein as part of this for                                                   6340   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed
Wellmark, Inc., d/b/a Wellmark Blue Cross and Blue Shield of Iowa (see                                           There is no substantiation of this claim against this Debtor in the proof of
attached Addendum, incorporat                                                          3879700   Not Specified   claim or in the Debtor's books and records.                                    Mallinckrodt plc   Claim to be Disallowed




                                                                                                                    Page 2 of 2
